Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 1 of 94 Page ID #:34




                   Exhibit A
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 2 of 94 Page ID #:35

                                                                                                                                                                USOO6289434B1

(12) United States Patent                                                                                                            (10) Patent No.:                               US 6,289,434 B1
     Roy                                                                                                                             (45) Date of Patent:                                  *Sep. 11, 2001

(54) APPARATUS AND METHOD OF                                                                                                      (56)                               References Cited
      IMPLEMENTING SYSTEMS ON SLICON                                                                                                                         U.S. PATENT DOCUMENTS
      USING DYNAMIC-ADAPTIVE RUN-TIME
      RECONFIGURABLE CIRCUITS FOR                                                                                                        5,517,436             5/1996 Andreas ............................... 364/736
      PROCESSING MULTIPLE, INDEPENDENT                                                                                                   5,652,903 * 7/1997 Weng ..................................... 712/35
       DATA AND CONTROL STREAMS OF                                                                                                       55.                 : 5.        I          ----                 - - - - 223:
                                                                                                                                          2   a?   a                         upp   .....                 ----
      WARYING RATES                                                                                                                      5,822,606 * 10/1998 Morton.                                     ... 712/16
                                                                                                                                         5,933,624 * 8/1999 Balmer.                                      ... 709/400
(75) Inventor: Rupan Roy, Fremont, CA (US)                                                                                               5,956,518 * 9/1999 Detlon ...                             ... 712/15
(73) Assignee: Cognigine Corporation, Fremont, CA                                                                                        6,049,859   4/2000
                                                                                                                                                      f     Gliese
                                                                                                                                                               eSe .................................... T12/17
                                                                                                                                                                                                           f
                                 (US)                                                                                             * cited by examiner
                                                                                                                                  Primary Examiner Eric Coleman
(*) Notice:                      This patent issued on a continued pros
                                 ecution application filed under 37 CFR                                                           (57)                ABSTRACT
                                  1.53(d), and is subject to th 'yny                                                              An apparatus and method processes data in Series or in
                                 patent term provisions o                                                        a a- -           parallel. Each of the processorS operating may perform
                                  154(a)(2).                                                                                      arithmetic-type functions, logic functions and bit manipula
                                 Subiect to anv disclaimer, the term of this                                                      tion functions. The processors can operate under control of
                                     at is Nended or adiusted under 35                                                            a Stored program, which configures each processor before or
                                      S.C. 154(b) by Oda                                                                          during operation of the apparatus and method to perform a
                                          a --                           y       yS.                                              Specific function or Set of functions. The configuration of
                                                                                                                                  each processor allows each individual processor to optimize
(21) Appl. No.: 09/032,530                                                                                                        itself to perform the function or functions as directed by the
(22) Filed:     Feb. 27, 1998                                                                                                     Stored program, while providing maximum flexibility of the
                                                                                                                                  apparatus to perform any function according to the needs of
                      Related U.S. Application Data                                                                               the Stored program or other stored programs. Communica
(60) Provisional application No. 60/039.237, filed on Feb. 28,                                                                    tion between processors is facilitated for example, via a
       1997.                                                                                                                      memory under control of memory management. Communi
                        7                                                                                                         cation between the processors and external devices is facili
                              - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 712,32.71 sets                tated by             the   memory    management and units capable               of

S.    Fi la fs - - - - - - - - h - - - - - - - - - - - - - - - - - - - - -      s 65,800 f 1. 7. 4                                performing Specialized or general interface functions.
           e        O SeaC. .........................                                            ll                       s
                                             712/32, 22, 21, 9; 709/221; 713/100                                                                             1 Claim, 64 Drawing Sheets

                                                                               SRAM
                                                                               SGRAM
                                                                                                                             MEDIA PROCESSING
                                                                                                                                      : 96
                                                                                                                                              ONr.
                                                                                OCA                                      | DATA RAM H - MEDIA ||
                                                                               BUFFER                                ;INSTR. CACHE 9. Processor
                                                                                  E.                                      MEDIA PROCESSING UNIT
                                                                                                              s DATARAM 495                                  Media
                                                                               PEP-                                       NSR. CACHE 9.64 PROCESSOR :
                                                                              ! PROCES- |                                       MEDIA PROCESSING UNIT
                                                                                  5. INTER-NsTR.
                                                                              h: LocAL
                                                                                             DATA RAM    - MEDIA:
                                                                                                  AcHE 64 PROCESSOR:
                                                                                  as EMPU
                                                                             . INTER-
                                                                             32 Act                ROU-
                                                                                                   TER EMEDIA
                                                                                                        :     PROCESSING
                                                                                                                  9      UNIT
                                                                               eEEp. As a P".
                                                                              A video : cMM : INSTR. CACHEH
                                                                                                                                                             SEG
                                                                                CAPTURE CA.
                                                                                        w
                                                                                                                                MEDIA PROCESSING UNIT
                                                                             1s, 'S SS                                        DATARAM 9. MEDA
                                                                                NTSC,             TROL- INSTR. CACHE 64, PRocessor
                                                                             al S."                                             MEDIA PROCESSING UNIT
                                                                                : OUT :                             DATA RAM - MEDIA:
                                                                                 AUDIOl.                         "NstroAcHE: 64, PROCESSOR:
                                                                                 "EE".                                MEDIA PROCESSING UNIT
                                                                             16. E.                                 DATARAM 98 - MEDIA :
                                                                              It is                                  l
                                                                                                                         INSTR, CACHE 64, PROCESSOR:
                                                                                 EVEN                                    ---MEDIA PROCESSING UNIT
                                                                                TIMER            DATA RAM - MEDIA:
                                                                                 ON-CHP Memori INSTR, CACHE 64, PROCESSOR |
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 3 of 94 Page ID #:36


U.S. Patent         Sep. 11, 2001     Sheet 1 of 64      US 6,289,434 B1




                                                              CLOCK




                                                      MEMORY




                                    A/G 7
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 4 of 94 Page ID #:37


U.S. Patent         Sep. 11, 2001     Sheet 2 of 64           US 6,289,434 B1




                                                             CLOCK




                                                                  COMPUTE
    COMPUTECOMPUTECOMPUTE                                          CONFIG
    ELEMENTELEMENTELEMENT                                         URATION
                                                              SEOUENCE

                                              1
               S4N s2(NSs2Ye
          SasSassee3. ERG
                        a2   esa



                        PIPE STAGEN-2
                                        St.




       NNM        NNM         NM                  NNM    V
                                                        NM        MICRO
        E.        S.           is
                              A.
                        PIPE STAGE N+3
                                                   a
                                                  K.              Eis
                                                        K. SEQUENCE
                                                              K




                                    A/G 2
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 5 of 94 Page ID #:38


U.S. Patent         Sep. 11, 2001           Sheet 3 of 64              US 6,289,434 B1


      SDRAM/                                MEDIA PROCESSING UNITTTTT
      SGRAM
      LOCAL
      BUFFER
                                 - DATA RAM 964
       INTER                      LINSTR, CACHEH
       FACE                                 MEDIA PROCESSING UNIT
                                                                96
                            64.          DATA RAM
        ERAL                     ;INSTR. CACHE
      PROCES-                         MEDIA PROCESSING UNIT,y

        SING                     :             : 96
                                       INSTR. CACHE
                                             MEDIA PROCESSING UNIT
                                                                96
                     AND 64              DATA RAM               64
                                 (LINSTR. CACHEH
     CAPTURE
       INTER
                                 il          MEDIA PROCESSING UNIT
        FACE                             DATA RAM 9
                        N:{INSTR. CACHEH 64
                                    ---------------------------
                                             MEDIA PROCESSING UNIT                     -
                                    | DATARAM                   98
                            64                                  64
                                   INSTR. CACHEH
                                 I     MEDIA PROCESSING UNIT
                            64. DATA RAM 498
                                                            i 64
                                      |INSTR. CACHEH
                                 ----------------ee-s-s-s-s-runs are---------------------
                                               MEDIA PROCESSING UNIT

                                         DATARAM                96
 A/G 3                                                          64
        ON-cHIP MEMoRY                 INSTR. CACHE
                                      re- - - - - - - - - - - - - - - - - - - - - - - - -
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 6 of 94 Page ID #:39


U.S. Patent         Sep. 11, 2001      Sheet 4 of 64     US 6,289,434 B1




      Ox38OOOOO                                                32 MB
                                                             OFF-CHIP
      Ox3OOOOOO                                              MEMORY
      0x2FFFFFF             16 MBYTE LOCAL BUFFER             SPACE


      OX18OOOOO
      Ox17FFFFF                MEDIA PROCESSING

      Ox16FFFFF                MEDIA PROCESSING


      Ox15OOOOO                     UNIT #5 (MPU5)             16 MB
      Ox14FFFFF                MEDIA PROCESSING               ON-CHP
      OX14OOOOO                     UNIT #4 (MPU4)            MEMORY
                               MEDIA PROCESSING                SPACE
      OX13OOOOO                     UNIT #3 (MPU3)
      0x12FFFFF                MEDIA PROCESSING

      Ox11FFFFF                MEDIA PROCESSING


      OX1 OOOOOO                    UNIT #0 (MPUO)
      0x08OOOOO
      Ox07FFFFF


      0x06OOOOO
      Ox05FFFFF          AUXLIARY SERAL PARALLEL

      0x04FFFFF


                              A/G. 44
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 7 of 94 Page ID #:40


U.S. Patent         Sep. 11, 2001     Sheet S of 64      US 6,289,434 B1




      0x03FFFFF
      OxO3OOOOO        LOCAL MEMORY INTERFACE (LMI)
      0x02FFFFF            PERIPHERAL COMPONENT                 16 MB
      OxO2OOOOO               INTERCONNECT (PCI)              ON-CHIP
          1
      OXO1 OOOOO     MEMORY MANAGEMENT UNIT (MMU) ERY
      OxOOFFFFF                GLOBAL REGISTERS
      OxOOOOOOO

                                A/G 4A




                                    A/G 4
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 8 of 94 Page ID #:41


U.S. Patent            Sep. 11, 2001       Sheet 6 of 64         US 6,289,434 B1




     31   30 29 28          24 23                                              O
     rw       acc.    b.cnt.            24 BitTransfer Dword Address
    rW           : read/write,         O = read transfer, 1 F write transfer
    3CC          : access priority, 00F lowest,            11 = highest
    b. Cnt.      : burst count - 1, 00000 = 1 Dword 11111 = 32 Dwords
                                       A/G 4O




   REQ-OUT

  DATA-OUT 3
  (ADDRESS)


    ROY-IN

    DATA-IN
     (DATA)


                                         A/G 6
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 9 of 94 Page ID #:42


U.S. Patent         Sep. 11, 2001    Sheet 7 of 64       US 6,289,434 B1




                                    It is
      CLK


    REO-OUT

   DATA-OUT
  (ADDRESS)


     RDY-IN

    DATA-IN 3%                                                      bó
     (DATA) 2                       n-       On+2            On 3
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 10 of 94 Page ID #:43


U.S. Patent         Sep. 11, 2001    Sheet 8 of 64        US 6,289,434 B1




   REO-OUT

  DATA-OUT
  (ADDRESS2
   & DATA) 4


    RDY-IN




                                      A/G 7
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 11 of 94 Page ID #:44


U.S. Patent         Sep. 11, 2001    Sheet 9 of 64        US 6,289,434 B1




   RECQ-OUT

   DATA-OUT
   (ADDRESS3
    & DATA) 22                                                 ) On 4




                                    A/G 3
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 12 of 94 Page ID #:45


U.S. Patent         Sep. 11, 2001     Sheet 10 of 64       US 6,289,434 B1




                 111111111111111100001111 OOOOOO11


                                                           ZERO FILL
                 111111111111100001111 OOOOOO1 1000

                                    A/G 9




                 11111111111111110000111100000011
                                               ZERO FILL
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 13 of 94 Page ID #:46


U.S. Patent         Sep. 11, 2001    Sheet 11 of 64       US 6,289,434 B1



                                                                   I
         OOOO111100111100                 1111 OOOO11 OOOO11

              ZERO FILL
               OOOOOOOOOOOOOOOOO1111001111 OOOOO

              ZERO FILL
               OOOOOOOOOOOOO1111000011000011000
                                A/G 72


              OOOO111100111100          1111000011000011
           ZERO FILL
                OOOOOOOOOOOOO1111000011000011000
                                A/G 73


               0000111100111100       1111 OOOO11 OOOO11
                ZERO FILL
                OOOOOOOOOOOOOOOOO111100111100000
                                A/G 74

           11110101      11110101      11110101       11110101

                        ZERO FILL
                 OOOOOOOOOOOOOOOOOOOOO11110101000
                                A/G 76
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 14 of 94 Page ID #:47


U.S. Patent         Sep. 11, 2001    Sheet 12 of 64       US 6,289,434 B1




      11110101         11110101         11110101       11110101

                        ZERO FILL
               OOOOOOOOOOOOOOOOOOOOO11110101 OOO

                        ZERO FILL
               OOOOOOOOOOOOOOOOOOOOO11110101000

                                A/G 76



     11110101          11110101          11110101       11110101



               OOOOOOOOOOOOOOOOOOOOO11110101000
                       ZERO FILL
                       ZERO FILL
               OOOOOOOOOOOOOOOOOOOOO11110101000
                                A/G 77


              1111000011000011          1111 OOOO11 OOOO11

                                                             ZERO FILL
              1000011000011000          1000011000011000
                                A/G 73
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 15 of 94 Page ID #:48


U.S. Patent         Sep. 11, 2001      Sheet 13 of 64             US 6,289,434 B1


                      ------,                     -------------



              1111000011000011             1111000011000011

              000001 1:OOOOOOOOO          0000011000000000




                                H...----.



              1111000011000011             1111000011000011

              dd0001 ddddddddd | did0001 ddddddddd




       11110101          11110101         11110101                11110101


     ZERO FILL
            OOOOO11110101OOO               OOOOO11110101000

                                    A/G 27
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 16 of 94 Page ID #:49


U.S. Patent         Sep. 11, 2001      Sheet 14 of 64     US 6,289,434 B1




      11110101        11110101           11110101       11110101



         OOOOO111101 01 000                  OOOOO11110101000
                ZERO FILL                           ZERO FILL


         OOOOO11110101000                    OOOOO11110101000

                                    A/G 22



         11110101       11110101            11110101    11110101


         10101000        10101000         10101000      10101000
                     ZERO FILL
                                    A/G 23


         11110101       11110101            11110101    11110101

         O 000000        0000000          O0100000      00100000
                                A/G 24
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 17 of 94 Page ID #:50


U.S. Patent          Sep. 11, 2001     Sheet 15 of 64     US 6,289,434 B1




         11110101|       11110101            11110101   11110101

         doiddddd         do1ddddd | doiddddd | doiddddd
                                     A/G 26




               1111 OOOO11000011          1111000011000011


          10101000        10101000         10000110     10000110

                                     A/G 26




            OOO1000011000011                  1111000011000011


         10101000         10101000         10000110     11111111

                                     A/G 27
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 18 of 94 Page ID #:51


U.S. Patent         Sep. 11, 2001     Sheet 16 of 64      US 6,289,434 B1




                 111111111111111100001111 OOOOOO11
                                                          ZERO FILL
                 1111111111111 OOOO1111 OOOOOO11 OOO

                                    A/G 23




                                              ZERO FILL

                                    A/G 30
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 19 of 94 Page ID #:52


U.S. Patent         Sep. 11, 2001     Sheet 17 of 64      US 6,289,434 B1




                                                               I
          OOOO111100111100               1111 OOOO11000011

           SIGNEXT.
               OOOOOOOOOOOOOOOOO1111 OO11 11 OOOOO


            SGN EXT.
               11111111111111111 OOOO11 OOOO11000

                                    A/G 37


          OOOO111100111100                     1111 OOOO1 1000011
                SIGNEXT.
                  11111111111111111 OOOO11000011000

                                    A/G 32


          0000111100111100                     1111 OOOO1 1000011


                  OOOOOOOOOOOOOOOOO111 1 001111 OOOOO
                 SIGNEXT.
                                    A/G 33
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 20 of 94 Page ID #:53


U.S. Patent         Sep. 11, 2001     Sheet 18 of 64      US 6,289,434 B1




      S1110101         S1110101            S1110101       S1110101
                      SIGN EXTEND
               SSSSSSSSSSSSSSSSSSSSSS11 1 01 01 000

                                    A/G 34




      O1110101        11110101          11110101        O1110101

                    SIGNEXTEND
               11111111111111111111111110101000

                    SIGN EXTEND
               OOOOOOOOOOOOOOOOOOOOOO1110101000


                                    A/G. 36
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 21 of 94 Page ID #:54


U.S. Patent         Sep. 11, 2001      Sheet 19 of 64       US 6,289,434 B1




      O1110101        11110101           11110101        O1110101



               OOOOOOOOOOOOOOOOOOOOOO1110101 OOO
                    SIGN EXTEND


               11111111111111111111111110101 OOO
                    SIGNEXTEND

                                    A/G. 36




         1111000011000011                       1111000011000011
                                ZERO FILL
         1 OOOO1 1000011000                     1OOOO11 OOOO11 OOO
                                                ZERO FILL

                                    A/G 37
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 22 of 94 Page ID #:55


U.S. Patent         Sep. 11, 2001    Sheet 20 of 64       US 6,289,434 B1




          S111 OOOO11:OOOO11                  S111000011000011




          1111000011000011                    1111000011000011

          dd00011ddddddddd
                                                      -
                                              do)0011ddddddddd




       S1110101         S1110101          S1110101        S1110101


          SSSSSS1110101 OOO                   SSSSSS11 1 01 01000
                     SIGNEXT.                           SIGNEXT.

                                    A/G 40
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 23 of 94 Page ID #:56


U.S. Patent          Sep. 11, 2001      Sheet 21 of 64     US 6,289,434 B1




       O1110101        11110101           11110101       O1110101


    SIGNEXT.
          OOOOOO1110101000                 1111111110101000



            1111111110101000               OOOOOO1110101000

                                     A/G 47



       11110101          11110101             11110101     11110101


       10101000          10101000             10101000     10101000
                   ZERO FILL
                                     A/G 42


      S1110101           S1110101             S1110101     S1110101

       S0-100000         SO1:00000            SO100000     SO100000

                                 A/G 43
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 24 of 94 Page ID #:57


U.S. Patent         Sep. 11, 2001     Sheet 22 of 64      US 6,289,434 B1




       11110101         11110101          11110101        11110101

      doiddddd         dO1ddddd           dO1ddddd        dO1ddddd
                                    A/G 44


                  1111111111111111 OOOO1111 OOOOOO11

     ZERO FILL
                  OOO1111111111111111 OOOO1111 OOOOO
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 25 of 94 Page ID #:58


U.S. Patent         Sep. 11, 2001      Sheet 23 of 64      US 6,289,434 B1




           OOOO111 1 00111100               1111 OOOO11 OOOO11



                OOOOOOOOOOOOOOOOOOOOOOO111100111
                          ZERO FILL

                OOOOOOOOOOOOOOOOOOO1111000011000
                     ZERO FILL

                                    A/G 49


          0000111100111100                      111 1 000011 OOOO11
                        ZERO FILL
                 OOOOOOOOOOOOOOOOOOO1111 OOOO11 OOO

                                    A/G. 49



          0000111100111100                      1111 OOOO11 OOOO11


                 OOOOOOOOOOOOOOOOOOOOOOO111100111
                              ZERO FILL
                                A/G 60
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 26 of 94 Page ID #:59


U.S. Patent         Sep. 11, 2001       Sheet 24 of 64     US 6,289,434 B1




      11110101         11110101             11110101       11110101
                                     ZERO FILL
                 OOOOOOOOOOOOOOOOOOOOOOOOOOO11110

                                     A/G 37




      11110101         11110101           11110101       11110101



                 OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                    ZERO FILL

                 OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                    ZERO FILL

                                    A/G 62
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 27 of 94 Page ID #:60


U.S. Patent         Sep. 11, 2001      Sheet 25 of 64      US 6,289,434 B1




      11110101         11110101           11110101       11110101



                OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                    ZERO FILL

                OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                    ZERO FILL

                                     A/G 63


         1111 OOOO11 OOOO11                     1111 OOOO11 OOOO11


          OOO1111 OOOO11 OOO                    0001111000011000
                   ZERO FILL                            ZERO FILL

                                     A/G. 64

         1 11100001:1000011                      1111000011000011

          00000 1000010000                      0000011000010000
                     ZERO FILL                            ZERO FILL
                                      A/G 66
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 28 of 94 Page ID #:61


U.S. Patent         Sep. 11, 2001      Sheet 26 of 64       US 6,289,434 B1




          11:11000011000011                    1111000011000011

         ddddd 100001:dddd                    ddddd1100001dddd




       11110101        11110101           11110101         11110101


        OOOOOOOOOOO11110                         OOOOOOOOOOO11110
    ZERO FILL                                ZERO FILL

                                    A/G 67


                                                                I
     11110101        11110101           11110101         11110101



          OOOOOOOOOOO11110              OOOOOOOOOOO11110
        ZERO FILL                      ZERO FILL


          OOOOOOOOOOO11110              OOOOOOOOOOO11110

                                    A/G 63
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 29 of 94 Page ID #:62


U.S. Patent         Sep. 11, 2001    Sheet 27 of 64       US 6,289,434 B1




       11110101          11110101         11110101        11110101




            ZERO FILL




       11110101          11110101         11110101        11110101

       00001100          OOOO11:00        OOOO11:00       00001100
             ZERO FILL
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 30 of 94 Page ID #:63


U.S. Patent         Sep. 11, 2001     Sheet 28 of 64      US 6,289,434 B1




     11110101          11110101           11110101        11110101

      ddd11dd         dddd11dd            dddd11dd        dddd11dd

                                    A/G 67


                S111111111111111 OOOO1111 OOOOOO11
   SIGN EXTEND
                SSS111111111111111100001111 OOOOO

                                    A/G 62
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 31 of 94 Page ID #:64


U.S. Patent         Sep. 11, 2001     Sheet 29 of 64      US 6,289,434 B1




         OOOO111100111100                     1111 OOOO11 OOOO11



                OOOOOOOOOOOOOOOOOOOOOOO111100111
                       SIGNEXTEND


                11111111111111111111111000011000
                   SIGN EXTEND

                                    A/G 66



           OOOO111 1 001111 OO                1111 OOOO11 OOOO11


                 11111111111111111111111 OOOO11 OOO
                   SIGN EXTEND

                                    A/G. 66
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 32 of 94 Page ID #:65


U.S. Patent         Sep. 11, 2001     Sheet 30 of 64      US 6,289,434 B1




           OOOO111100111100                   1111 OOOO11 OOOO11


                 OOOOOOOOOOOOOOOOOOOOOOO111100111
                        SIGN EXTEND

                                    A/G 67



           OOOO111 1 00111100                 1111 OOOO11 OOOO11


                 OOOOOOOOOOOOOOOOOOOO111100111100
               SIGN EXTEND

                                    A/G 63



           OOOO111 1 00111100                 1111 OOOO11 OOOO11


                 OOOOOOOOOOOOOOOOOOOO111100111100
                SIGN EXTEND

                                    A/G 69
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 33 of 94 Page ID #:66


U.S. Patent         Sep. 11, 2001      Sheet 31 of 64     US 6,289,434 B1




      S1110101          S1110101            S1110101       S1110101


                SSSSSSSSSSSSSSSSSSSSSSSSSSSS1110
                                    SIGN EXTEND

                                     A/G 70




      O1110101         11110101            11110101      O1110101



                 11111111111111111111111111111110
                               SIGN EXTEND

                 OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                               SIGN EXTEND

                                    A/G 77
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 34 of 94 Page ID #:67


U.S. Patent         Sep. 11, 2001      Sheet 32 of 64      US 6,289,434 B1




     11110101         11110101            11110101       11110101



                OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                            SIGN EXTEND

                11111111111111111111111111111110
                            SIGNEXTEND


                                    A/G 72




             S11 1000011000011             S11 1 000011 OOOO11
    SIGN EXTEND
             SSSS111000011000              SSSS111 OOOO11 OOO

                                    A/G 73
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 35 of 94 Page ID #:68


U.S. Patent         Sep. 11, 2001     Sheet 33 of 64      US 6,289,434 B1



          1 111000011000011                    1111000011000011

          sssss 100000000                      SSSSS11000010000
                    SIGN EXTEND                         SIGN EXTEND


                                    A/G 74




              11:1100001:1000011           11:1100001:1000011

              ddddd11 00001:dddd          ddddd1100001:dddd

                                    A/G. 75




       S1110101         S1110101           S1110101        S1110101


         SSSSSSSSSSS11110                      SSSSSSSSSSS11110
     SIGN EXTEND                         SIGNEXTEND

                                    A/G 76
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 36 of 94 Page ID #:69


U.S. Patent         Sep. 11, 2001    Sheet 34 of 64       US 6,289,434 B1




        11110101       01110101        11110101       O1110101



          1111111111111110                OOOOOOOOOOO11110
    SIGNEXT                         SIGNEXT.

          1111111111111110                 OOOOOOOOOOO11110
                                A/G 77

         S1110101        S1110101       S1110101       S1110101




          1110101        1110101        1110101        1110101

         dddd11dd       dadd 1dd        diddd 1dd      dddd11dd
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 37 of 94 Page ID #:70


U.S. Patent         Sep. 11, 2001    Sheet 35 of 64       US 6,289,434 B1



                 O1 OO11111111111100001111 OOOOOO11



                 O111111111111 OOOO1111 OOOOOO11010
                               A/G 31


          01 01000011000011                  O1 01000011000011



           1000011000011010                   1000011000011010
                                A/G 32

         11010101        11010101       11010101       11010101


          E. E. E. E.
         10101110        10101110       10101110       10101110




                 O10011111111111100001111 OOOOOO11



                 O110100111111111111 OOOO1111 OOOOO

                                A/G 34
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 38 of 94 Page ID #:71


U.S. Patent         Sep. 11, 2001       Sheet 36 of 64              US 6,289,434 B1



          01 01000011000011                     01 01000011000011



           O1 1 01 01 OOOO11 OOO                 O1101 O1 OOOO11 OOO




         10111010        10111010          10111010            10111010

                                    A/G 36
                 64. BITS
               -HD
                             64. BITS     64. BITS   -HD
                                                         64. BITS



                DOUBLE DOUBLE DOUBLE DOUBLE
                QWORDSQWORDSQWORDSQWORDS




                            TWO INSTRUCTIONS                   PROGRAM
                                                               COUNTER
                                    A/G 37
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 39 of 94 Page ID #:72


U.S. Patent                     Sep. 11, 2001      Sheet 37 of 64           US 6,289,434 B1




          Quad Port Ram                                      Single Port Ram
           64 x 32 bits                                          256 x 32 bits
                                                      Data
    Address Data-in Data-Out                          in Out Address




          EHEH!"
          H-H
              ||EEE) put
                                                                                      Data

           | \                           E.                | |        |     |     S
                                                          '',                         Data
                 ...   HET  I


                       \ N N N |
                 Quad Port                               Single Port             Cache

                                                A/G 33


     33     2          2           221111111111    7       1
     10     7          4.          109876543.210
                                          El   LLLVIZNCVIZINC
                                         C       m       SSSSaalaammimim
                                         P       VV      BBBB



                                          A/G. 394
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 40 of 94 Page ID #:73


U.S. Patent         Sep. 11, 2001     Sheet 38 of 64        US 6,289,434 B1



    Bi tS
                    - Carry flag of the MAU
                    - Negative flag of the MAU
                    - Zero flag of the MAU
                    - Overflow flag of the MAU
                    - Carry flag of the ALU
                    - Negative flag of the ALU
                    - Zero flag of the ALU
                    - Overflow flag of the ALU
                    - Bit O of the BMU result
                    - Bit 8 of the BMU result
                    - Bit 16 of the BMU result
                    - Bit 24 of the BMU result
                    - Sleep bit.
                          O = Puts MPU into sleep mode
                          1 = Puts MPU in normal operation mode (wake)
                    - Internal move bit.
                         O = No MPU initiated move in progress
                         1 = MPU initiated move in progress, MPUDMA
                              busy
    15      : EmV   - External move bit.
                         O = No externally initiated move to/from MPU in
                               progress
                         1 = Externally initiated move to/from MPU in
                               progress
    17-16 : AP      - Access Priority for MPU (set by supervisor).
                         00 = lowest priority
                         11 = highest priority
    18      : ICP   - instruction Cache Pre-fetch.
                         O = No prefetch
                         1 F Pre-fetch the next instuction cache block
    19      : US    - Userl'Supervisor bit.
                         0 = User, 1 = Supervisor
                          A/G. 39A               A/G. 394
                                                 A/G 39As
                                                  A/G. 39
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 41 of 94 Page ID #:74


U.S. Patent         Sep. 11, 2001     Sheet 39 0f 64            US 6,289,434 B1




     31   28 27 24 23 20 19 16 15 12 11                 8   7     4   3   O

      ALU Carry, Negative, Zero and      MAU Carry, Negative, Zero and
                Overflow                               Overflow

                                    A/G 90

     33 222 222 22 22 1 1 1 1 1 1 1 1 1 1 9 8 7 6 5 4 3 2 1 0
     10 9 8 7 6 5 4 3 2 1 0 9 8 7 6 5 4 3 2 1 0
                        TSVVH                       TSVVHP
         Reserved       FFFF               Reserved EEEEC
                            D                         D
                            F                         E     E
            Interrupt Flags            Interrupt Mask and Control
                               A/G 974
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 42 of 94 Page ID #:75


U.S. Patent          Sep. 11, 2001     Sheet 40 of 64         US 6,289.434 B1




        : PCE            - PCI Interrupt Enable (from PC)
                               OF Disable
                               1 F Enable
   1    : HE             - Hsync interrupt Enable (from CD)
                               O = Disable
                               1 F Enable
        : VE            - Vsync interrupt Enable (from CDI)
                               OF Disable
                               1 F Enable
        : WIDE          - Video Capture Data Available Enable (from VCI)
                               O = Disable
                               1 F Enable
         : SE           - Software Interrupt Enable
                               OF Disable
                               1F Enable
        : TE             - Timer Interrupt Enable
                               0 F Disable
                               1 F Enable
   13-6 : Reserved

   14   : ES            - Enable Supervisor interrupts
                               O = Disable
                               1 F Enable
   15   : EU            - Enable User Interrupts.
                               OF Disable
                               1 = Enable
   16   : PCF           - PCI Interrupt Flag
                              O = No interrupt
                              1 = Interrupt
   17   : HF            - Hsync interrupt Flag
                             O = No interrupt
                             1 = Interrupt
   18   : VF            - Vsync interrupt Flag
                             0 = No interrupt
                             1 = Interrupt
                           A/G 97A
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 43 of 94 Page ID #:76


U.S. Patent         Sep. 11, 2001       Sheet 41 of 64    US 6,289,434 B1




    19     : WIDF                   - Video Capture Interrupt Flag
                                         0 = No interrupt
                                         1 = Interrupt
    2O     : SF                     - Software Interrupt Flag
                                         0 = No interrupt
                                         1 = Interrupt
    21     : TF                     - Timer Interrupt Flag
                                         O = No interrupt
                                         1 = Interrupt
    31-22: Reserved
                                     A/G 97C
                                     A/G 974
                                     A/G 97A
                                     A/G 97C
                                      A/G 97
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 44 of 94 Page ID #:77


U.S. Patent               Sep. 11, 2001        Sheet 42 of 64      US 6,289,434 B1




     31             2423                   1615                              O
                          MS Dword Addr. Lower 16 Bits of DWord Address

                                          A/G 92

     31             24 23          1615                             O
                       MS DWord Addr. Lower 16 Bits of DWord Address

                                          A/G 93
     31             2423          1615                             O
                      MS DWord Addr. LOWer 16 Bits of DWord Address

                                          A/G 94

    31 30          24,     23             16     15                          O
     ER Reserved MS Dword Addr. Lower 16 Bits of Dword Address
    Bits:
    15-0 : LS - Least significant bits of Dword address
    23-16: MS- Most Significant 8 bits of Dword Address
    39-24: Reserved. For future compatibility, these bits should be setto
            ZeO
    30      : R - Direct access (offset addressing mode) address
                range
                0 = 31 Dwords range (offset 01 h to 1 Fh). Offset 00h
                      specifies an indirect pointer access with no
                      post-increment.
                1 F 27 Dwords addressable range for memory access
                      at offsets 01h thru 1 Bh. Offset 00h specifies an
                      indirect pointer access with no post-increment while
                         offsets 1 Ch-1 Fh specify an indirect pointer access with
                      post-increment by the specified index.
    31      : E - Access target
                0 = MPU memory space
                1 = external (UMP) memory space
                                  A/G 96.
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 45 of 94 Page ID #:78


U.S. Patent          Sep. 11, 2001     Sheet 43 of 64         US 6,289,434 B1


     31            24 23             16 15              8 7            O


                                     A/G 96.

           0x17FF
                                       Reserved
           0x1240
           0x123F


                                                                      2K
                             One Port SRAM (512 Dwords)             DWords




           OX1040
           Ox1O3F                                               t
                             Four Port SRAM (60 Dwords)           64
                                                               DWords

           OX1004
            0x1003         MAU (31:0) Output Register (mau
           OX1002             BMU Output Redister (bmu
           OX1001              ALU Output Redister ?alu
           OX1000            MAU (63:32) Output Register

      r
    Note. 1000h is the base address for short (128 Dword access)
    direct addresses in the branch and loop instructions. It is also
    the upper base address in the immediate data move
    instruction.
                                     A/G 974
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 46 of 94 Page ID #:79


U.S. Patent         Sep. 11, 2001    Sheet 44 of 64       US 6,289,434 B1




       OxOFFF

          ...
       OXOFFC                       Rare
        OxOFF8




        0x0FF2                      INDX2(3:0)
        OxOFF1                      INDX1 (3:0)                  32
        OxOFFO                      INDXO(3:0)                 DWords
        OXOFEF



                                    Reserved



        OxOFE6
        OxOFE5          interrupt Vector Register (IVR)
        OxOFE4             Interrupt Redister (NT
        OxOFE3     Extended Processor Status Word (EPSW
        OxOFE2          Processor Status Word (PSW
        OxOFE1                  Stack Pointer (SP)
        OxOFEO                Program Counter (PC)

                                A/G 973
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 47 of 94 Page ID #:80


U.S. Patent         Sep. 11, 2001      Sheet 45 of 64       US 6,289,434 B1




        OxOFDF
                           Reserved for Instruction Dictionaries
        OXOFDO
        0x0FCF
                                      MAUDictionary
        OXOFCO                                                        64
        OxOFBF                                                      DWords
                                      BMU Dictionary
        0x0FBO
        OxOFAF
                                      ALU Dictionary
        OxOFAO
        0x0F9F
                            Reserved for Routing Dictionaries
        0x0F98
        OXOF97
                            MAUIBMUIALU Four Port Routing
        0x0F94                          Dictionary
        Ox0F93
                            MAU/BMU/ALUThree Port Routing
        OxOF90                          Dictionary
        OXOF8F
                        ALUIMAU Four Port Routing Dictionary
        OXOF8C                                                        32
        OXOF8B
                       ALU/MAUThree Port Routing Dictionary Dwords
        OxOF88
        OxOF87
                        ALUIBMU Four Port Routing Dictionary
        OxOF84.
        OxOF83
                       ALUIBMUThree Port Routing Dictionary
        OXOF80
  Note. F80h is the base address for short (128 Dword access) and
  long (1KDWords) direct addresses in the direct address move
  instruction. It is also the lower base address of the immediate
  data move instruction.            A/G 976
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 48 of 94 Page ID #:81


U.S. Patent         Sep. 11, 2001      Sheet 46 of 64     US 6,289,434 B1




      OxOF7F


                                     Reserved



      OXO840
      0x083F
                Reserved for Hardware Operation Registers
                    (e.g. cache tags, LRU bits, FFs, etc)
      0x0808
      OxO807                LADR ABuffer (LAB)
      0x0806                P3WR ABuffer (WR3)
      OxO805                P2WR ABuffer (WR2)
      OxO804                   MV Buffer (MVB
      0x08O3                 PC Buffer (PCB)
      0x0802             Loop Count Register (LCR)
      OXO800         Top of Stack Cache Register (TOS)
       X


                       Reserved for Cache Extension

                                                                  2K
                                                                DWords
                       instruction Cache (256 Dwords)

                                    A/G 970
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 49 of 94 Page ID #:82


U.S. Patent          Sep. 11, 2001      Sheet 47 of 64    US 6,289,434 B1




    3:13:22:33:39
    10         7     5 4 3    1-41     10        ||    0
    Go Ma Al Bs oper. Port(3)/Ptr-Port(2)|Port(1) Port(O)
                                      A/G 93

   Go        MA          AB oper. Port(3)/Ptr-Port(2)|Port(1) Port(O)
                                      A/G 99

    Go             MAB        or. Port(3)"Ptr-Port(2)|Port(1) Port(O)
                                     A/G 7004
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 50 of 94 Page ID #:83


U.S. Patent          Sep. 11, 2001      Sheet 48 of 64         US 6,289,434 B1




    BitS:
    4-0 : Port(O)         - Least significant 5 bits of memory port 0 address
    9-5 : Port(1)         - Least significatin 5 bits of memory port 1 address
    14-10: Port(2)        - Least significant 5 bits of memory port 2 address
    19-15: Port(3)/Ptr.   - Least signifcant 5 bits of memory port 3 address
                          (4 port mode; all ports are tied to the mem0
                          pointer)
                                             Or
                          - Memory port to memory pointer map
                          (3 port mode; allows different pointers per port)
                          Bits:
                          16-15       :Port(O) map
                                      00F memo
                                      01 F mem.1
                                      10 E mem2
                                      11 F mem3
                          18-17       : Port(1) map
                                     OOE mem)
                                     01 = mem1
                                     10 E mem2
                                     11 E mem3
                          19          : Port(2) map
                                     OF memO
                                     1 F mem3

     Note.     lf memn (30) = 0,
                          Bits:
                          19-15,:    00000 = pointer indirect access
                          14-10,         through memn with no post
                                             increment
                          9-5,       OOOO1 -
                          4-0         11111 = pointer direct (offset) access
                                           range with no post-increment

                                FIG. 1 OOB
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 51 of 94 Page ID #:84


U.S. Patent          Sep. 11, 2001           Sheet 49 of 64   US 6,289,434 B1



             if memn (30) = 1,
                        BitS:
                        19-15,:      00000 = pointer indirect access
                        14-10,           through memn with no post
                                           increment
                        9-5,          OOOO1 -
                        4-0           11011 = pointer direct (offset)
                                           access range with no post
                                               increment
                                      11100 = post increment memn by into
                                      11101 = post increment memn by in1
                                      11110 = post increment memn by int2
                                      11111 = post increment memn by in3
   22-20: Opr.          - 3 bit Routing dictionary address (8 locations).
                        Defined as follows.

   In two and three operation mode:
        22-20: Opr           - 3 bit routing dictionary address.
   In one operation mode:
        22-20: Or. - I - Operand definitions.
                        000 = ports 0,1 and 2 are defined by pointer map
                                in field 3
                        001 = ports 0 and 2 are defined by pointer map
                             in field 3 and portfield 1 is a 5 bit unsigned
                                immediate value.

                        010 F reserved

                        011 = portfields 0 and 1 form a 10 bit unsigned
                             immediate value input, port 2 is the second
                             input and port 3 is the output (all ports are
                             mem0).

                              A/G 70OO
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 52 of 94 Page ID #:85


U.S. Patent          Sep. 11, 2001    Sheet 50 of 64         US 6,289,434 B1




                        11 x = port 3 is a memo input and bits 14 to 0
                              represent the least significant 15 bits of 16
                              bit signed immediate data while bit 20 is the
                              most significant bit (16th bit), where the
                              output goes to the execution unit's register,
                            ie, alu, bmu or mau.
   28-23:         - Operation dictionary addresses. Defined as follows.
   In three operation mode:
         24-23: BS      - 2 bit BMU dictionary address (lower 4 locations)
         26-25: A       - 2 bit ALU dictionary address (lower 4 locations)
         28-27: Ma      - 2 bit MAU dictionary address (lower 4 locations)
   In two operation mode:
        25-23: AB       - 3 bit ALU or BMU dictionary address (all 8
                        locations)
        28-26: MA       - 3 bit MAU or ALU dictionary address (all 8
                        locations)
   In one operations mode:
        28-23: MAB      - Defines extended MAU, ALU and BMU dictionary
                        aCCSS
             28-27: Unit          - Execution unit
                              00F reserved
                              01 FALU
                              1 O BMU
                              11 E MAU
             26-23: Addr.     -Dictionary address of execution unit
                              (16 locations)




                            A/G 700A
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 53 of 94 Page ID #:86


U.S. Patent         Sep. 11, 2001       Sheet 51 of 64    US 6,289,434 B1




    31-29:GO       - Group Opcode.
                   000 = Non-computational Instruction
                   001 = 2 operation mode, ALU and BMU (4 ports)
                   010 = 2 operation mode, ALU and MAU (4 ports)
                   011 = 3 operation mode, MAU, BMU and ALU (4 ports)
                   100 = 1 operation mode
                   101 = 2 operation mode, ALU and BMU (3 mapped
                        ports)
                   110 = 2 operation mode, ALU and MAU (3 mapped
                        ports)
                   111 = 3 operation mode, MAU, BMU and ALU (3
                        mapped ports)

                         A/G 100AF

                         A/G        1004
                         A/G        7OOA
                         A/G        100C
                         A/G        1000
                         A/G        100AF

                          A/G 700
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 54 of 94 Page ID #:87


U.S. Patent           Sep. 11, 2001       Sheet 52 of 64        US 6,289,434 B1




       31        Reserved
                                   16 15              8 7 6 5         10

    BitS:
   o        C       - Conditional (use condition code) or Unconditional
                    Operation
                    O = Unconditional
                    1 = Conditional

                    N.B. During a SIMD conditional execution instruction, if
                    the result is to be written to memory, than a write is
                    performed only if all the conditions are true. Eg. In 16
                    bit SIMD precision both words have to have true
                    conditions for a write to be peformed. On the other
                    hand, the output register is updated on a byte, word or
                    dword basis.

    5-1 : CCode - 5 bit Condition Code (check condition code table)
                    N.B. in 32bit mode, all four byte flags are set the same
                    as the most significant byte. In the 16 bit SIMD mode,
                    flags for bytes 3 and 2 are set the same as that for byte
                    3 and flags for byte 1 and 0 are set the same as the flag
                    for byte 1.
    7-6 : Pre.              - Precision of the operation
                    00 = 32 bit precision
                    01 = 16 bit SIMD precision
                    10 = 08 bit SIMD precision
                    11 E Reserved

    15-8: Opcode - Operation Opcode (defined below)
                 Note. All opcodes are based on input operands to the
                 MAU of A and B with an output Z.
                 Eg.
                       Z = A <opmau> B
                              FIG. 101A
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 55 of 94 Page ID #:88


U.S. Patent          Sep. 11, 2001       Sheet 53 of 64   US 6,289,434 B1

    BitS:
    15 : Basic/Extended instructions
             OF Basic instructions

           BitS:
           8     : input A data format
                 0 = unsigned
                 1 F signed
                 : input B data format
                 0 F unsigned
                 1 = signed
           10 : carry (from previous operation)
                 O = do not include carry
                 1 F include carry
    13     : Multiply switch
                 O = No multiply
                   BitS:
                   12-11         : Absolute value
                                 11 Fabsolute Value

                                 00,01,10 = negate input switch
                                 Bits:
                                 11       : input A sign operation
                                          O EA
                                          1 F -A
                                 12       : input B sign operation
                                          O EB
                                            E-B
                   1 = multiply
                               A/G 107A
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 56 of 94 Page ID #:89


U.S. Patent         Sep. 11, 2001    Sheet 54 of 64       US 6,289,434 B1




                  BitS:
                  12-11         : Multiply-Accumulation operation
                         00F multiply accummulator
                         01 F multiply - accummulator
                         10 = accummulator - multiply
                         11 = multiply only
     14 : Output Saturation control
              O = No output saturation
              1 = output saturated
            1 F Extended instructions
            BitS:
            10-8 : Reserved
                                    A/G    107C
                                    A/G    1074
                                    A/G    107A
                                    A/G    101C
                                    A/G 707
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 57 of 94 Page ID #:90


U.S. Patent                   Sep. 11, 2001    Sheet 55 of 64          US 6,289,434 B1




     31                                   16 15             8 7 6 5           10
                                                                 Pre
   Bits:
   O     :C               -Conditional (use condition code) or Unconditional
                          Operation
                          OF Unconditional
                          1 F Conditional
   5-1 : CCode - 5 bit Condition Code (check condition code table)
    7-6 : Pre                     - Precision of the operation
                          00 = 32 bit precision
                          01 = 16 bit SIMD precision
                          10 = 08 bit SIMD precision
                          11 EReserved
    15-8: Opcode - Operation Opcode (see following table)
                 Note. All opcodes are based on input operands to the
                 ALU of A and B with an output Z.
                 Eg.
                       Z= A Copalud B
          Bits:
          15      : Basic/Extended instructions

                  OF Basic instructions

                  Bits:
                  13      : Logical or Arithmetic Operations on ALU
                          1 F Logical
                          Bits:
                          8       : reserved
                          9       : OR type
                                  O = OR
                                  1 = XOR
                          10      : Logical operation
                                  O   AND
                                  1 = ORIXOR

                                                          F.G. 102A
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 58 of 94 Page ID #:91


U.S. Patent             Sep. 11, 2001     Sheet 56 of 64       US 6,289,434 B1

                11      : Complement bit for input A
                        O EA
                        1E NOT.A
                12      : Complement bit for input B
                        O EB
                        1 E. NOT.B
                OF Arithmetic
                Bits:
                8       : input A data format
                        0 F unsigned
                        1F signed
                9       : input B data format
                     0 = unsigned
                       F signed
                10 : Carry (from previous operation)
                     0 = do not include carry
                     1 F include carry
                12-11: NegatelAbsolute value
                     11 = absolute value of result at output
                     00,01,10 F negate bits for inputs A and B
                        BitS:
                        11      : input. A sign operation
                                O FA
                                1 F -A
                        12 : input B sign operation
                                O EB
                                1 E-B
        14 : Output Saturation control
           O = No output saturation
           1 = output saturated                             A/G. 702A
        1 F Extended instructions
        Bits:                                               A/G 7024
          IS                                                A/G 702A
                                                             A/G 702
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 59 of 94 Page ID #:92


U.S. Patent                   Sep. 11, 2001   Sheet 57 of 64          US 6,289,434 B1



       31                                 16 15            8 7 6 5           10
                                                                Pre
   BitS:
   O        :C           -Conditional (use condition code) or Unconditional
                         Operation
                         OF Unconditional
                         1 = Conditional
   5-1 : CCode - 5 bit Condition Code (check condition code table)
   7-6 : Pre.                    - Precision of the operation
                         00 = 32 bit precision
                         01 = 16 bit SIMD precision
                         10 = 08 bit SIMD precision
                         11 F Reserved
   15-8 : Opcode - Operation Opcode (see following table)
                 Note. All opcodes are based on input operands to the
                 BMU of A and B with an output Z.
                         Eg.
                                 ZF A Copbmud B
            Bits:
            8       : Left/Right for shifts and rotates
                    O = Left
                    1 = Right
            9       : Shift/Rotate
                    O = Shift
                    1 F Rotate
            10      : Arithmetic/Logical
                    0 = Logical
                    1 = Arithmetic (sign extension)
            12-11: Input Data Type
                    00F 32 bit data
                    01 F 16 bit data
                    10 = 08 bit data
                    11 F Reserved
            13      : Insert Switch
                    O = Off
                    1 E On                           A/G 70.3
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 60 of 94 Page ID #:93


U.S. Patent                 Sep. 11, 2001       Sheet 58 of 64           US 6,289,434 B1



   31 29 28         24 23 21 20             16 15 13 12          8 7    5 4         O
   Width Shift Width shift Width shift Width shift
     SIMDBVte 3              SIMDBVte 2          SIMDBVte 1            SIMDBVte O

                                      A76, 704
    31              24, 23 20 19            16 15                8 7    4 3         O
         Reserved          width shift              Reserved      width shift
                             SIMD word 1                            SIMD word O
          14   : Output Saturation control
               O = No output saturation
               1 = output saturated
          15   : Extended instructions
                                     A/G 706

   3 3.22222222221111111111987654.3210
   1 O9876543.210987654.3210 | | | | | | | | |
    10ES MAU BMU ALU 10ES MAU BMU ALU
                    entr                              address entr
     S.
   15-0 : Defines an even address routing dictionary entry.
  2-0, : ALU          -Input/output port and register route encoding for each
                      unit
  6-4, : BMU                                Encoding A
   10-8 : MAU         000 = Inputs: port (O),port (1) output: port'(3)/reg?
                      001 = Inputs: port (O),alu             Output: port'(3)/reg
                      010 = Inputs: port (0),bmu             Output: port'(3)l reg
                      011 = Inputs: port (0), mau            Output: port'(3)/reg
                      1005= inputs: port (0), port (3)       Output: port(2)/regy
                      101 = Inputs: bmu,alu                  Output: port'(3)/reg
                      110 = Inputs: mau,bmu                  Output: port'(3)/reg
                      111 = Inputs: alu,mau                  Output: port'(3)/reg
                                       A/G 70.64
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 61 of 94 Page ID #:94


U.S. Patent          Sep. 11, 2001     Sheet 59 of 64           US 6,289.434 B1

                                    Encoding B1
                   000 = Inputs: port (0), port (1) Output: port (2)/regy
                   001 F inputs: bmu,port (1)       Output: port (2)/reg
                   010 = Inputs: mau, port (1)      Output: port (2)/reg
                   011 = Inputs: alu, port (1)      Output: port (2)/reg
                   100 = Inputs: port (2), port (1) Output: port(3)" reg
                   101 = Inputs: bnu,alu                Output: port (2)/reg
                   110F Inputs: mau,bmu                 Output: port (2)/reg
                   111 = Inputs: alu, mau               Output: port (2)/regy
                                    Encoding C1
                   000 = Inputs: port (0), port (1)Output: port'(3)/reg
                  001 = Inputs: port (2),alu       Output: port(3)/reg
                  010 = Inputs: port (2),bmu       Output: port(3)/reg
                  011 = Inputs: port (2),mau       Output: port(3)/reg
                  1005= Inputs: port (2),port (3) Output: reg
                  101 = Inputs: brmu, alu          Output: port'(3)/reg
                  110 = Inputs: mau,bmu            Output: port'(3)/reg
                  111 = Inputs: alu, mau           Output: port'(3)/reg
   3,   : AS      - Output selectors for the various execution units
   7,   : Bs      1 = Output is to the respective execution unit's output
                  register
   11 : Ms              0 = Output is to a port
   13-12: Es            - Encoding Selector LSBs for ALU-BMU-MAU
                       Two Operation Mode (ALU-BMU)
                  x0 = ALU - Encoding A, BMU - Encoding B
                  x1 = ALU - Encoding B, BMU - Encoding A
                        TWO Operation Mode (ALU-MAU)
                  x0= ALU - Encoding A, MAU- Encoding B
                  x1 = ALU - Encoding B, MAU- Encoding A
                        Three Operation Mode (ALU-BMU-MAU)
                  00 = ALU - Encoding A, BMU- Encoding B,
                   MAU- Encoding C
              01 = ALU - Encoding B, BMU - Encoding C,
                   MAU- Encoding A
              10 = ALU - Encoding C, BMU - Encoding B,
    A/G 70.6A      MAU- Encoding A
              11 = ALU - Encoding B, BMU- Encoding A,
                   MAU- Encoding B
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 62 of 94 Page ID #:95


U.S. Patent           Sep. 11, 2001      Sheet 60 of 64        US 6,289,434 B1



   14   : 10        -Immediate field indicator for port (O)
                    0 = port operand is from memory
                    1 F port operand is 5 bit unsigned immediate value
  15    : 11        -Immediate field indicator for port (1)
                    OF port operand is from memory
                    1F port operand is 5 bit unsigned immediate value
                     in two operation mode, encoding A or B for each unit
                    is selected through bit 12, whereas in three operation
                    mode, encoding A, B or C (valid only in three op. mode)
                    is selected through bits 14-12.
                     output to port or register is selected through bits 3, 7
                    and 11 for execution units ALU, BMU and MAU
                    respectively.
                     reg = alu, for the ALU route bitfield (bits 2-0)
                         =bmu, for the BMU route bitfield (bits 6-4)
                         = mau, for the MAU route bitfield (bits 10-8)
                     Port (3) replaced by Port (2) in three port mode.
                     Reserved in three port mode.
                     Output is always to a register in three port mode.
                     These bits are reserved in the ALU-MAU tWO
                    operation mode.
                     These bits are reserved in the ALU-BMU two
                    Operation mode.
                     Bit 13 is reserved in the two operation mode.
  31-16        : Defines an odd address routing dictionary entry. The
               encoding is the same as bits 15-0 defined above.
                            A/G       106C
                            A/G       7064
                            A/G       106A
                            A/G       7O6O.
                             A/G 706
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 63 of 94 Page ID #:96


U.S. Patent              Sep. 11, 2001      Sheet 61 of 64            US 6,289,434 B1


    31              25                                                         0.
                                  26 Bit Source BVte Address

                                   A/G 707

       31           25                                                         O
                               26 Bit Destination Bvte Address

                                   A/G 103

   31           24 23                    16 15          12 11                  O
                      Height (bytes)             Res.           Width (bytes
                                   A/G 70.9

   31           24, 23                           1615 12 11                          O
        Reserved Destination Warp (bvtes Res. Source Warp (bvtes
                                   A/G 770
   31                                         8         7           4 3              O
                   Reserved                      ID | Comm.               Byte En.
   BitS:
   3-0 : Byte Enables
   4.       : Horizontal address increment direction
                 O = Left to Right
                 1 = Right to Left
   5        :Vertical address increment direction
                 O = Left to Right
                   1 = Right to Left
   6        : External address space
                 OF Source is External
                 1 F Destination is External
                                         A/G 7774
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 64 of 94 Page ID #:97


U.S. Patent           Sep. 11, 2001   Sheet 62 of 64       US 6,289,434 B1



   7      : DMA address space
               O = Source and destination are within UMP space
               1 = Either source or destination is outside UMP space
   8      : DMA transfer complete (this bit is set by hardware)
               O = Transfer complete
               1 = Transfer in progress
                           A/G 777A
                           A/G 7774
                           A/G 777A
                            A/G 777
       0x04 TDMA Command Register (DMAC
               Source and Destination 2-D Warp Factor Register (WARP)
       0x02    Transfer Size Register (TSR)
       OXO1    Destination ByteAddress Register (DAR)
       0x00    Source ByteAddress Register (SAR)
                                A/G 77.2


       a; ; ; ; ; aggaggles?
   1 O 9 8 7 6 5 4 3 2 1 O9876543.210
          Reserved        TTTT   TTTTTTTTTTTTTT



   Bits:
                                E"::::::::::B;
                              LLILL       SS      II   CCCCEEEE


   3-0 : TxE        - Timer O/1/2/3 Enable BitS
                    OF Start timer
                    1 = Stop timer
   7-4 : TXC        - Timer Ol11213 Continuous loop Bits
                    O = Single loop
                    1 = Continuous loop
                              A/G 7734
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 65 of 94 Page ID #:98


U.S. Patent         Sep. 11, 2001      Sheet 63 of 64     US 6,289,434 B1




    11-8 : Tx        - Timer Ol1/2/3 Generate Interrupt Bits
                     O = No interrupt Generated
                     1 = Generate Interrupt
    12    : TOS             -Timer O Scale? Timer Switch
                     O = Independent timer
                     1 F Scaling counter for Timer 1 (32bit mode)
    13    : T2S            - Timer 2 Scale/Timer Switch
                     0 = independent timer
                     1 = Scaling counter for Timer 3 (32bit mode)
    15-14 : Reserved
    19-16 : Tx.            -Timer O/1/2/3 Lock BitS
                     0 = Timer Unlocked (timer not in use)
                     1 = Timer Locked (timer in use)
    31-20 : Reserved




                                A/G 773A



                                    A/G 773
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 66 of 94 Page ID #:99


U.S. Patent         Sep. 11, 2001     Sheet 64 of 64       US 6,289,434 B1




     31                             16 15                          O
                                        Timer X Period/Scale Value

                                A/G 774
     31                             16 15                           O
                                            Timer X Counter Value

                                A/G 776

                 Timer 3 Period Register (TP3)
   0x06          Timer 1 Period Register (TP1)
   0x05          Timer O Period/Scale Register (TPSO)
   0x04          Timer 3 Counter 3 (TC3)
   0x03          Timer 2 Counter 2 (TC2)
   0x02          Timer 1 Counter 1 (TC1)
   0x00          Timer Status and Control Register (TSCR)
                                    A/G 776
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 67 of 94 Page ID #:100


                                                     US 6,289,434 B1
                               1                                                                       2
          APPARATUS AND METHOD OF                                         Any System can be functionally implemented in Software
      IMPLEMENTING SYSTEMS ON SLICON                                   using a microprocessor and associated computing System.
      USING DYNAMIC-ADAPTIVE RUN-TIME                                  Such systems would however, not be able to deliver real
        RECONFIGURABLE CIRCUITS FOR                                    time performance in a cost-effective manner for the class of
      PROCESSING MULTIPLE, INDEPENDENT                                 applications that was described above. Today Such Systems
         DATA AND CONTROL STREAMS OF                                   are used to model the Subsequent hard-wired/fixed-function
                WARYING RATES                                          System before considerable design effort is put into the
                                                                       System design.
                 RELATED APPLICATION                                      The Second method of implementing Such Systems is by
   This application claims the benefit of U.S. Provisional             using a digital Signal processor or DSP. This class of
 Application No. 60/039,237 entitled, “APPARATUS AND                   computing machines is useful for real-time processing of
 METHOD OF IMPLEMENTING SYSTEMS ON SIL                                 certain speech, audio, video and image processing problems.
 CON USING DYNAMIC-ADAPTIVE RUN-TIME                                   They may also be effective in certain control functions but
 RECONFIGURABLE CIRCUITS FOR PROCESSING 15                             are not cost-effective when it comes to performing certain
 MULTIPLE, INDEPENDENT DATA AND CONTROL                                real time tasks which do not have a high degree of paral
 STREAMS OF VARYING RATES” filed on Feb. 28, 1997                      lelism in them or tasks that require multiple parallel threads
 by Rupan Roy and is hereby incorporated herein by refer               of operation Such as three-dimensional graphics.
 ence in its entirety.                                                    The third method of implementing such systems is by
                                                                       using field programmable gate arrays or FPGAS. These
             COPYRIGHT AUTHORIZATION                                   devices are made up of a two-dimensional array of fine
                                                                       grained logic and Storage elements which can be connected
    A portion of the disclosure of this patent document                together in the field by downloading a configuration Stream
 contains material which is Subject to copyright protection.           which essentially routes Signals between these elements.
 The copyright owner has no objection to the facsimile                 This routing of the data is performed by pass-transistor
 reproduction by anyone of the patent document or the patent      25
                                                                       logic. FPGAs are by far the most flexible of the three
 disclosure, as it appears in the Patent and Trademark Office          methods mentioned. The problem with trying to implement
 patent file or records, but otherwise reserves all copyright          complex real-time systems with FPGAs is that although
 rights whatsoever.                                                    there is a greater flexibility for optimizing the Silicon usage
                FIELD OF THE INVENTION                                 in Such devices, the designer has to trade it off for increase
                                                                       in cost and decrease in performance. The performance may
   The present invention pertains to the field of runtime              (in Some cases) be increased considerably at a significant
 reconfigurable dynamic-adaptive digital circuits which can            cost, but still would not match the performance of hard
 implement a myriad of digital processing functions related            wired fixed function devices.
 to Systems control, digital Signal processing,                   35      It can be seen that the above mentioned Systems do not
 communications, image processing, Speech and Voice rec                reduce the cost or increase the performance over fixed
 ognition or Synthesis, three-dimensional graphics rendering,          function Silicon Systems. In fact, as far as performance is
 Video processing. High definition television, cellular and            concerned fixed-function Systems Still out perform the above
 broadcast radio, neural networks, etc.                                mentioned Systems for the same cost.
                                                                  40      The three Systems mentioned can theoretically reduce cost
          BACKGROUND OF THE INVENTION                                  by removing redundancy from the System. Redundancy is
   To date, the most common method of implementing                     removed by re-using computational blocks and memory. The
 various functions on an integrated circuit is by Specifically         only problem is that these Systems themselves are increas
 designing the function or functions to be performed by                ingly complex, and therefore, their computational density
 placing on Silicon an interconnected group of digital circuits   45   when compared with fixed-function devices is very high.
 in a non-modifiable manner (hard-wired or fixed function                 Most systems on silicon are built up of complex blocks of
 implementation.) These circuits are designed to provide the           functions that have varying data bandwidth and computa
 fastest possible operation of the circuit in the least amount         tional requirements. AS data and control information moves
 of Silicon area. In general these circuits are made up of an          through the System, the processing bandwidth varies enor
 interconnection of various amounts of random-access              50   mously. Regardless of the fact that the bandwidth varies,
 memory and logic circuits. Complex Systems on Silicon are             fixed-function Systems have logic blocks that exhibit a
 broken up into Separate blockS and each block is designed             “temporal redundancy' that can be exploited to drastically
 Separately to only perform the function that it was intended          reduce the cost of the System. This is true, because in fixed
 to do. In Such Systems, each block has to be individually             function implementations all possible functional require
 tested and validated, and then the whole System has to be        55   ments of the necessary data processing has to be imple
 tested to make Sure that the constituent parts work together.         mented on the Silicon regardless of the final application of
 This proceSS is becoming increasingly complex as we move              the device or the nature of the data to be processed.
 into future generations of Single-chip System implementa              Therefore, if a fixed function device has to adaptively
 tions. Systems implemented in this way generally tend to be           process data, then it has to commit Silicon resources to
 the highest performing Systems Since each block in the           60   process all possible flavors of the data. Furthermore, State
 System has been individually tuned to provide the expected            variable Storage in all fixed function Systems are imple
 level of performance. This method of implementation may               mented using area inefficient Storage elements Such as
 be the Smallest (cheapest in terms of Silicon area) method            latches and flip-flops.
 when compared to three other distinct ways of implementing               It is the object of the present invention to provide a new
 such systems today. Each of these other three have their         65   method and apparatus for implementing Systems on Silicon
 problems and generally do not tend to be the most cost                or other material which will enable the user a means for
 effective solution. These other methods are explained below.          achieving the performance of fixed-function implementa
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 68 of 94 Page ID #:101


                                                     US 6,289,434 B1
                               3                                                                      4
 tions at a lower cost. The lower cost is achieved by removing            Within the media processing units there is a hierarchy of
 redundancy from the System. The redundancy is removed by              routing referred to as “micro-routing” and "macro-routing”.
 re-using groups of computational and Storage elements in              Micro-routing refers to routing within macro data types Such
 different configurations. The cost is further reduced by              as 32, 16 or 8 bit data. In micro-routing signals (bits) can be
 employing only Static or dynamic ram as a means for                   individually routed between various macro data types to
 holding the State of the System. This invention provides a            emulate fixed-function (hard-wired) designs. Macro-routing
 means of effectively adapting the configuration of the circuit        routes macro-data width connections between computa
 to varying input data and processing requirements. All of             tional elements and computational elements and Storage
 this reconfiguration can take place dynamically in run-time           elements.
 without any degradation of performance over fixed function               The adaptive nature of the invention comes from the fact
 implementations.                                                      that the configuration information can be changed on the fly
               SUMMARY OF THE INVENTION                                by the nature of the data that is being processed. The
   According to the present invention, apparatus and method            configuration information can be accessed and modified at
 are provided for adaptively dynamically reconfiguring                 any time and is treated just like any other data.
                                                                  15      A particular application is mapped onto the device by
 groups of computational and Storage elements in run-time to           Studying its computational complexity and performance
 proceSS multiple Separate Streams of data and control at              requirements. The application is broken up into Separate
 varying rates. The aggregate of the dynamically reconfig
 urable computational and Storage elements will heretofore             blocks which perform the functions required. The inputs,
 be referred to as a “media processing unit'. In one embodi            outputs and bandwidth requirements of each of these Smaller
 ment a plurality of Said media processing units are inter             blockS is determined. The various configurations of media
 connected in a matrix using a reconfigurable memory                   processing units, computational and Storage elements is then
 mapped pipelined communication/data transfer protocol.                determined from the specification of the smaller blocks.
       BRIEF DESCRIPTION OF THE INVENTION
                                                                          The cycle or Sequence of both computational unit con
                                                                  25
                                                                       figuration and routing configuration that is required to
    FIG. 1 depicts an integrated circuit comprising a plurality        implement a Specific function is the instruction Sequence of
 of media processing units. Furthermore, a plurality of Such           that particular function and is herein referred to as the
 integrated circuits could be connected together to form a             “Software” that drives the device.
 larger System.                                                          In FIG. 3, an embodiment of the invention, eight (8)
    All communication and transfer of data within any Such             media processing units (MPUs) are interconnected through
 System is based on a memory map. Every Single State                   a pipelined communication and data transfer wiring Scheme
 variable in Such a System occupies a place on a System                which essentially consists of four (4) bi-directional 64 bit
 memory map. All reconfiguration between multiple media                buSSes. Data transfer to and from media processing units is
 processing units be they on or off chip, is through the               managed through memory mapped locations.
 memory map. Routing of data and control information              35      Each of these units is capable of executing one or a
 proceeds through the System by associating an address with            multiple of complex 32 bit media instructions per clock
 the information.                                                      cycle. This instruction Stream forms the configuration
   The media processing units comprise multiple blocks of              Sequence for both the computational, Storage and routing
 memory which act as the State variable Storage elements               elements of the units. This complex media instruction may
 (which can be dynamic ram or static ram) and multiple            40   configure the media processing unit to execute three con
 blocks of various computational units. FIG. 2 depicts the             current 32 bit arithmetic or logical operations in parallel
 memory blocks and the computational units connected                   while accessing four 32 bit data words from memory and
 together by a reconfigurable routing matrix. The reconfig             also performing four memory address computations, all this
 urable routing matrix can dynamically, on a per clock basis,          in a Single clock cycle. All the computational units have a 32
 be Switched to present a different configuration.                45   bit data path in the current embodiment except for the
    The dynamic routing of the computational units is folded           multiplier-accumulator unit which has a 64-bit accumulator.
 into the pipeline of the machine So that routing delays do not        These data paths can be split into multiple 8 or 16 bit data
 inhibit the speed of operation of the device. The depth of the        paths working in a SIMD mode of operation. Each complex
 pipeline can be varied depending on the complexity and                media instruction is comparable to multiple simple DSP like
 performance required out of the device. In cases of deeper       50   instructions.
 pipelines, multi-threaded applications can be run through the           The present embodiment of the invention has two (2)
 Same media processing unit to alleviate problems with                 computational units within each media processing unit.
 pipeline latencies.                                                   These two units are a 32 bit Multiplier whose output can be
    The configuration data for the computational blocks con            accumulated to 64bits (MAU) and a 32 bit Arithmetic Logic
 sist of information that determines the operation that a         55   Unit (ALU). A 32 bit micro-router (BMU) with 64 bit input
 Specific block will perform, its data dependencies on the             and 32 bit output is also present. The two computational
 results from other blocks and the precision of its input and          units and the micro-router can be configured to implement
 output data. The precision of the input data may be different         pipelined 32 bit Single Precision IEEE Floating Point
 from the precision of its output data.                                Multiplies, Adds and Divides. This greatly enhances the
    The configuration data for the routing consists of infor      60   capability of the device to implement complex modem,
 mation regarding the routing of data between various com              audio and 3-D applications.
 putational blocks themselves and also between computa                    Since each of the MPUs are virtually identical to each
 tional blocks and the Storage elements (memory).                      other, writing Software (the configuration sequence)
    All configuration data is placed in normal memory much             becomes very easy. The RISC-like nature of each of these
 like data and is accessed on a pipeline basis much the same      65   media processing units also allows for a consistent hardware
 way as data, i.e., configuration data is treated just like any        platform for simple OS and driver development. Any one of
 other data.                                                           the MPU's can take on a Supervisory role and act as a central
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 69 of 94 Page ID #:102


                                                      US 6,289,434 B1
                               S                                                                     6
 controller if necessary. This can be very useful in Set-top               FIG. 12 is a memory map illustrating the effect of a first
 box applications where a Controlling CPU will not be                   example logical shift left bit manipulation performed with
 neceSSary.                                                             32 bit precision on a Word data type input by a bit manipu
   All communication on chip is memory based, i.e., all the             lation unit according to one embodiment of the present
                                                                        invention.
 processing units (MPUs, Video interface, etc) lie on a 64MB               FIG. 13 is a memory map illustrating the effect of a
 memory map and communication between these units and                   Second example logical shift left bit manipulation performed
 the units and local memory is through simple memory reads
 and writes. Here a processing unit refers to the MPUs as               with 32 bit precision on a Word data type input by a bit
 well as all the peripheral controllers. These peripheral con           manipulation unit according to one embodiment of the
 trollers consist of the PCI interface, Video capture interface,   1O   present invention.
 Audio Codec and Telecommunications interface and the                      FIG. 14 is a memory map illustrating the effect of a third
 Video Display interfaces. Therefore, besides there being               example logical shift left bit manipulation performed on a
 DMA pathways for all these peripheral interfaces, there also           Word data type input by a bit manipulation unit according to
 exists “through processor pathways for all input and output            one embodiment of the present invention.
 media data. This allows for pre and post-processing of all        15      FIG. 15 is a memory map illustrating the effect of a first
 data types going into and coming out of memory, thereby                example logical shift left bit manipulation performed with
 greatly reducing memory bandwidth. This processing can be              32 bit precision on a Byte data type input by a bit manipu
 done “on the fly” because of the very high speed at which              lation unit according to one embodiment of the present
 each of the MPU's operate.                                             invention.
    Operation of the MPU's can be interrupted by the various               FIG. 16 is a memory map illustrating the effect of a
 peripheral interface units. This allows for “object oriented”          Second example logical shift left bit manipulation performed
 media types to be implemented. Memory fill/empty level                 with 32 bit precision on a Byte data type input by a bit
 trigger points can be set up for the various peripheral                manipulation unit according to one embodiment of the
 interfaces which interrupt particular MPU's that can then              present invention.
 service these interrupts “on the fly'.                            25      FIG. 17 is a memory map illustrating the effect of a third
                                                                        example logical shift left bit manipulation performed with
       BRIEF DESCRIPTION OF THE DRAWINGS                                32 bit precision on a Byte data type input by a bit manipu
                                                                        lation unit according to one embodiment of the present
    FIG. 1 is a block Schematic diagram of an integrated                invention.
 circuit containing a plurality of media processing units                  FIG. 18 is a memory map illustrating the effect of a first
 according to one embodiment of the present invention.                  example logical shift left bit manipulation performed with
    FIG. 2 is a block schematic diagram of memory blocks                16 bit precision SIMD on a Word data type input by a bit
 and computational units of the integrated circuit of FIG. 1.           manipulation unit according to one embodiment of the
    FIG.3 is a block Schematic diagram of a System according       35
                                                                        present invention.
 to one embodiment of the present invention.                               FIG. 19 is a memory map illustrating the effect of a
    FIG. 4, a concatenation of FIGS. 4A and 4B is a memory              Second example logical shift left bit manipulation performed
 map illustrating the arrangement of a memory Space accord              with 16 bit precision SIMD on a Word data type input by a
 ing to one embodiment of the present invention.                        bit manipulation unit according to one embodiment of the
    FIG. 4C is a memory map illustrating the arrangement of        40
                                                                        present invention.
 an MPU address/transfer word according to one embodi                      FIG. 20 is a memory map illustrating the effect of a third
 ment of the present invention.                                         example logical shift left bit manipulation performed with
    FIG. 5 is a timing diagram illustrating timing of a non             16 bit precision SIMD on a Word data type input by a bit
 burst read according to one embodiment of the present                  manipulation unit according to one embodiment of the
 invention.                                                        45
                                                                        present invention.
    FIG. 6 is a timing diagram illustrating timing of a burst              FIG. 21 is a memory map illustrating the effect of a first
 read according to one embodiment of the present invention.             example logical shift left bit manipulation performed with
                                                                        16 bit precision SIMD on a Byte data type input by a bit
    FIG. 7 is a timing diagram illustrating timing of a non             manipulation unit according to one embodiment of the
 burst write according to one embodiment of the present            50   present invention.
 invention.
                                                                           FIG. 22 is a memory map illustrating the effect of a
    FIG. 8 is a timing diagram illustrating timing of a burst           Second example logical shift left bit manipulation performed
 write according to one embodiment of the present invention.            with 16 bit precision SIMD on a Byte data type input by a
    FIG. 9 is a memory map illustrating the effect of a first           bit manipulation unit according to one embodiment of the
 example shift left bit manipulation performed with 32 bit         55   present invention.
 precision on a Dword data type input by a bit manipulation                FIG. 23 is a memory map illustrating the effect of a first
 unit according to one embodiment of the present invention.             example logical shift left bit manipulation performed with 8
    FIG. 10 is a memory map illustrating the effect of a                bit precision STMD on a Byte data type input by a bit
 Second example logical shift left bit manipulation performed           manipulation unit according to one embodiment of the
 with 32 bit precision on a Dword data type input by a bit         60   present invention.
 manipulation unit according to one embodiment of the                      FIG. 24 is a memory map illustrating the effect of a
 present invention.                                                     Second example logical shift left bit manipulation performed
    FIG. 11 is a memory map illustrating the effect of a third          with 8 bit precision SIMD on a Byte data type input by a bit
 example logical shift left bit manipulation performed with             manipulation unit according to one embodiment of the
 32 bit precision on a Dword data type input by a bit              65   present invention.
 manipulation unit according to one embodiment of the                      FIG.25 is a memory map illustrating the effect of a third
 present invention.                                                     example logical shift left bit manipulation performed with 8
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 70 of 94 Page ID #:103


                                                    US 6,289,434 B1
                                7                                                                  8
 bit precision SIMD on a Byte data type input by a bit                formed with 16 bit precision SIMD on a Word data type
 manipulation unit according to one embodiment of the                 input by a bit manipulation unit according to one embodi
 present invention.                                                   ment of the present invention.
    FIG. 26 is a memory map illustrating the effect of a first           FIG. 39 is a memory map illustrating the effect of a third
 example logical shift left bit manipulation performed with 8         example arithmetic shift left bit manipulation performed
 bit precision SIMD on a Word data type input by a bit                with 16 bit precision SIMD on a Word data type input by a
 manipulation unit according to one embodiment of the                 bit manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 27 is a memory map illustrating the effect of a                 FIG. 40 is a memory map illustrating the effect of a first
 Second example logical shift left bit manipulation performed         example arithmetic shift left bit manipulation performed
 with 8 bit precision SIMD on a Word data type input by a bit         with 16 bit precision SIMD on a Byte data type input by a
 manipulation unit according to one embodiment of the                 bit manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 28 is a memory map illustrating the effect of a first   15
                                                                         FIG. 41 is a memory map illustrating the effect of a
 example arithmetic shift left bit manipulation performed             Second example arithmetic shift left bit manipulation per
 with 32 bit precision on a Dword data type input by a bit            formed with 16 bit precision SIMD on a Byte data type input
 manipulation unit according to one embodiment of the                 by a bit manipulation unit according to one embodiment of
 present invention.                                                   the present invention.
    FIG. 29 is a memory map illustrating the effect of a                 FIG. 42 is a memory map illustrating the effect of a first
 Second example arithmetic shift left bit manipulation per            example arithmetic shift left bit manipulation performed
 formed with 32 bit precision on a Dword data type input by           with 8 bit precision SIMD on a Byte data type input by a bit
 a bit manipulation unit according to one embodiment of the           manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 30 is a memory map illustrating the effect of a third   25      FIG. 43 is a memory map illustrating the effect of a
 example arithmetic shift left bit manipulation performed             Second example arithmetic shift left bit manipulation per
 with 32 bit precision on a Dword data type input by a bit            formed with 8 bit precision SIMD on a Byte data type input
 manipulation unit according to one embodiment of the                 by a bit manipulation unit according to one embodiment of
 present invention.                                                   the present invention.
    FIG. 31 is a memory map illustrating the effect of a first           FIG. 44 is a memory map illustrating the effect of a third
 example arithmetic shift left bit manipulation performed             example arithmetic shift left bit manipulation performed
 with 32 bit precision on a Word data type input by a bit             with 8 bit precision SIMD on a Byte data type input by a bit
 manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 32 is a memory map illustrating the effect of a         35      FIG. 45 is a memory map illustrating the effect of a first
 Second example arithmetic shift left bit manipulation per            example logical shift right bit manipulation performed with
 formed with 32 bit precision on a Word data type input by            32 bit precision on a Dword data type input by a bit
 a bit manipulation unit according to one embodiment of the           manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
                                                                 40      FIG. 46 is a memory map illustrating the effect of a
    FIG. 33 is a memory map illustrating the effect of a third
 example arithmetic shift left bit manipulation performed             Second example logical shift right bit manipulation per
 with 32 bit precision on a Word data type input by a bit             formed with 32 bit precision on a Dword data type input by
 manipulation unit according to one embodiment of the                 a bit manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
                                                                 45
    FIG. 34 is a memory map illustrating the effect of a first           FIG. 47 is a memory map illustrating the effect of a third
 example arithmetic shift left bit manipulation performed             example logical shift right bit manipulation performed with
 with 32 bit precision on a Byte data type input by a bit             32 bit precision on a Dword data type input by a bit
 manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
 present invention.                                              50
                                                                      present invention.
    FIG. 35 is a memory map illustrating the effect of a                 FIG. 48 is a memory map illustrating the effect of a first
 Second example arithmetic shift left bit manipulation per            example logical shift right bit manipulation performed with
 formed with 32 bit precision on a Byte data type input by a          32 bit precision on a Word data type input by a bit manipu
 bit manipulation unit according to one embodiment of the             lation unit according to one embodiment of the present
 present invention.                                              55
                                                                      invention.
    FIG. 36 is a memory map illustrating the effect of a third           FIG. 49 is a memory map illustrating the effect of a
 example arithmetic shift left bit manipulation performed             Second example logical shift right bit manipulation per
 with 32 bit precision on a Byte data type input by a bit             formed with 32 bit precision on a Word data type input by
 manipulation unit according to one embodiment of the                 a bit manipulation unit according to one embodiment of the
 present invention.                                              60   present invention.
    FIG. 37 is a memory map illustrating the effect of a first           FIG. 50 is a memory map illustrating the effect of a third
 example arithmetic shift left bit manipulation performed             example logical shift right bit manipulation performed with
 with 16 bit precision SIMD on a Word data type input by a            32 bit precision on a Word data type input by a bit manipu
 bit manipulation unit according to one embodiment of the             lation unit according to one embodiment of the present
 present invention.                                              65   invention.
    FIG. 38 is a memory map illustrating the effect of a                FIG. 51 is a memory map illustrating the effect of a first
 Second example arithmetic shift left bit manipulation per            example logical shift right bit manipulation performed with
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 71 of 94 Page ID #:104


                                                    US 6,289,434 B1
                                                                                                   10
 32 bit precision on a Byte data type input by a bit manipu           with 32 bit precision on a Dword data type input by a bit
 lation unit according to one embodiment of the present               manipulation unit according to one embodiment of the
 invention.                                                           present invention.
    FIG. 52 is a memory map illustrating the effect of a                 FIG. 65 is a memory map illustrating the effect of a first
 Second example logical shift right bit manipulation per              example arithmetic shift right bit manipulation performed
 formed with 32 bit precision on a Byte data type input by a          with 32 bit precision on a Word data type input by a bit
 bit manipulation unit according to one embodiment of the             manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 53 is a memory map illustrating the effect of a third           FIG. 66 is a memory map illustrating the effect of a
 example logical shift right bit manipulation performed with          Second example arithmetic shift right bit manipulation per
 32 bit precision on a Byte data type input by a bit manipu           formed with 32 bit precision on a Word data type input by
 lation unit according to one embodiment of the present               a bit manipulation unit according to one embodiment of the
 invention.                                                           present invention.
    FIG. 54 is a memory map illustrating the effect of a first   15
                                                                         FIG. 67 is a memory map illustrating the effect of a third
 example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
 16 bit precision SIMD on a Word data type input by a bit             with 32 bit precision on a Word data type input by a bit
 manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 55 is a memory map illustrating the effect of a                 FIG. 68 is a memory map illustrating the effect of a fourth
 Second example logical shift right bit manipulation per              example arithmetic shift right bit manipulation performed
 formed with 16 bit precision SIMD on a Word data type                with 32 bit precision on a Word data type input by a bit
 input by a bit manipulation unit according to one embodi             manipulation unit according to one embodiment of the
 ment of the present invention.                                       present invention.
    FIG. 56 is a memory map illustrating the effect of a third   25      FIG. 69 is a memory map illustrating the effect of a fifth
 example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
 16 bit precision SIMD on a Word data type input by a bit             with 32 bit precision on a Word data type input by a bit
 manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 57 is a memory map illustrating the effect of a first           FIG. 70 is a memory map illustrating the effect of a first
 example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
 16 bit precision SIMD on a Byte data type input by a bit             with 32 bit precision on a Byte data type input by a bit
 manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
    FIG. 58 is a memory map illustrating the effect of a         35      FIG. 71 is a memory map illustrating the effect of a
 Second example logical shift right bit manipulation per              Second example arithmetic shift right bit manipulation per
 formed with 16 bit precision SIMD on a Byte data type input          formed with 32 bit precision on a Byte data type input by a
 by a bit manipulation unit according to one embodiment of            bit manipulation unit according to one embodiment of the
 the present invention.                                               present invention.
                                                                 40
    FIG. 59 is a memory map illustrating the effect of a first           FIG.72 is a memory map illustrating the effect of a third
 example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
 8 bit precision SIMD on a Byte data type input by a bit              with 32 bit precision on a Byte data type input by a bit
 manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
 present invention.                                                   present invention.
                                                                 45
    FIG. 60 is a memory map illustrating the effect of a                 FIG. 73 is a memory map illustrating the effect of a first
 Second example logical shift right bit manipulation per              example arithmetic shift right bit manipulation performed
 formed with 8 bit precision SIMD on a Byte data type input           with 16 bit precision SIMD on a Word data type input by a
 by a bit manipulation unit according to one embodiment of            bit manipulation unit according to one embodiment of the
 the present invention.                                          50
                                                                      present invention.
    FIG. 61 is a memory map illustrating the effect of a third           FIG. 74 is a memory map illustrating the effect of a
 example logical shift right bit manipulation performed with          Second example arithmetic shift right bit manipulation per
 8 bit precision SIMD on a Byte data type input by a bit              formed with 16 bit precision SIMD on a Word data type
 manipulation unit according to one embodiment of the                 input by a bit manipulation unit according to one embodi
 present invention.                                              55   ment of the present invention.
    FIG. 62 is a memory map illustrating the effect of a first           FIG. 75 is a memory map illustrating the effect of a third
 example arithmetic shift right bit manipulation performed            example arithmetic shift right bit manipulation performed
 with 32 bit precision on a Dword data type input by a bit            with 16 bit precision SIMD on a Word data type input by a
 manipulation unit according to one embodiment of the                 bit manipulation unit according to one embodiment of the
 present invention.                                              60   present invention.
    FIG. 63 is a memory map illustrating the effect of a                 FIG. 76 is a memory map illustrating the effect of a first
 Second example arithmetic shift right bit manipulation per           example arithmetic shift right bit manipulation performed
 formed with 32 bit precision on a Dword data type input by           with 16 bit precision SIMD on a Byte data type input by a
 a bit manipulation unit according to one embodiment of the           bit manipulation unit according to one embodiment of the
 present invention.                                              65   present invention.
    FIG. 64 is a memory map illustrating the effect of a third           FIG. 77 is a memory map illustrating the effect of a
 example arithmetic shift right bit manipulation performed            Second example arithmetic shift right bit manipulation per
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 72 of 94 Page ID #:105


                                                    US 6,289,434 B1
                              11                                                                  12
 formed with 16 bit precision SIMD on a Byte data type input            FIG. 93 is a block schematic diagram of a stack pointer
 by a bit manipulation unit according to one embodiment of            according to one embodiment of the present invention.
 the present invention.                                                 FIG. 94 is a block schematic diagram of a link register
    FIG. 78 is a memory map illustrating the effect of a first        according to one embodiment of the present invention.
 example arithmetic shift right bit manipulation performed              FIG. 95 is a block schematic diagram of a representative
 with 8 bit precision SIMD on a Byte data type input by a bit         memory pointer, with bits 29-24 reserved, according to one
 manipulation unit according to one embodiment of the                 embodiment of the present invention.
 present invention.                                                     FIG. 96 is a block schematic diagram of a representative
    FIG. 79 is a memory map illustrating the effect of a         1O
                                                                      indeX register according to one embodiment of the present
 Second example arithmetic shift right bit manipulation per           invention.
 formed with 8 bit precision SIMD on a Byte data type input             FIGS. 97A-97D are a block diagram of an MPU memory
 by a bit manipulation unit according to one embodiment of            map according to one embodiment of the present invention.
 the present invention.                                                 FIGS. 98–100 (FIG. 100 is made of FIGS. 100A-100E)
    FIG.80 is a memory map illustrating the effect of a third    15   are block diagrams of computational instructions in three,
 example arithmetic shift right bit manipulation performed            two and one operation mode according to one embodiment
 with 8 bit precision SIMD on a Byte data type input by a bit         of the present invention.
 manipulation unit according to one embodiment of the                   FIG. 101 (made of FIGS. 101A-101C) is a block diagram
 present invention.                                                   of a dictionary encoding for an MAU dictionary according
    FIG. 81 is a memory map illustrating the effect of an             to one embodiment of the present invention.
 example arithmetic/logical rotate left bit manipulation per            FIG. 102 (made of FIGS. 102A-102B) is a block diagram
 formed with 32 bit precision on a Dword data type input by           of a dictionary encoding for an ALU dictionary according to
 a bit manipulation unit according to one embodiment of the           one embodiment of the present invention.
 present invention.                                                      FIG. 103 is a block diagram of a dictionary encoding for
    FIG. 82 is a memory map illustrating the effect of an        25   a BMU dictionary according to one embodiment of the
 example arithmetic/logical rotate left bit manipulation per          present invention.
 formed with 16 bit precision SIMD on a Word data type                   FIG. 104 is a block diagram of a dictionary encoding for
 input by a bit manipulation unit according to one embodi             a BMU dictionary for the 8 bit SIMD mode according to one
 ment of the present invention.                                       embodiment of the present invention.
    FIG. 83 is a memory map illustrating the effect of an                FIG. 105 is a block diagram of a dictionary encoding for
 example arithmetic/logical rotate left bit manipulation per          a BMU dictionary for the 16 bit SIMD mode according to
 formed with 8 bit precision SIWD on a Byte data type input           one embodiment of the present invention.
 by a bit manipulation unit according to one embodiment of              FIG. 106 (made of FIGS. 106A-106C) is a block diagram
 the present invention.                                               of a dictionary encoding for a routing dictionary according
                                                                 35
    FIG. 84 is a memory map illustrating the effect of an             to one embodiment of the present invention.
 example arithmetic/logical rotate right bit manipulation per            FIG. 107 is a block schematic diagram of a DMA source
 formed with 32 bit precision on a Dword data type input by           byte address register according to one embodiment of the
 a bit manipulation unit according to one embodiment of the           present invention.
 present invention.                                              40      FIG. 108 is a block schematic diagram of a DMA desti
    FIG. 85 is a memory map illustrating the effect of an             nation byte address register according to one embodiment of
 example arithmetic/logical rotate right bit manipulation per         the present invention.
 formed with 16 bit precision SIMD on a Word data type                   FIG. 109 is a block schematic diagram of a DMA transfer
 input by a bit manipulation unit according to one embodi             Size register according to one embodiment of the present
 ment of the present invention.                                  45   invention.
    FIG. 86 is a memory map illustrating the effect of an               FIG. 110 is a block schematic diagram of a DMA source
 example arithmetic/logical rotate right bit manipulation per         and destination 2-D warp factor register according to one
 formed with 8 bit precision SIMD on a Byte data type input           embodiment of the present invention.
 by a bit manipulation unit according to one embodiment of
 the present invention.                                          50
                                                                        FIG. 111 (made of FIGS. 111A-111B) is a block sche
                                                                      matic diagram of a DMA command register according to one
    FIG. 87 is a block schematic diagram of an instruction            embodiment of the present invention.
 cache according to one embodiment of the present inven                  FIG. 112 is a block Schematic diagram of a memory map
 tion.
                                                                      for the registers of FIGS. 107-111 according to one embodi
    FIG. 88 is a block schematic diagram of a data memory             ment of the present invention.
 according to one embodiment of the present invention.           55

    FIG. 89, made by concatenating FIGS. 89A and 89B is a               FIG. 113 (made of FIGS. 113A-113B) is a block sche
                                                                      matic diagram of a timer Status and control register accord
 block diagram of a processor Status word according to one            ing to one embodiment of the present invention.
 embodiment of the present invention.                                    FIG. 114 is a block schematic diagram of a representative
    FIG. 90 is a block diagram of an extended processor status   60   one of four timer period/Scale register according to one
 word according to one embodiment of the present invention.           embodiment of the present invention.
    FIG.91, made by concatenating FIGS. 91A, 91B and 91C                 FIG. 115 is a block schematic diagram of a representative
 is a block Schematic diagram of an interrupt register accord         one of four timer counters according to one embodiment of
 ing to one embodiment of the present invention.                      the present invention.
    FIG. 92 is a block Schematic diagram of a program            65      FIG. 116 is a block Schematic diagram of a memory map
 counter according to one embodiment of the present inven             for the registers and counters of FIGS. 113-115 according to
 tion.                                                                one embodiment of the present invention.
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 73 of 94 Page ID #:106


                                                      US 6,289,434 B1
                              13                                                                        14
                 DETAILED DESCRIPTION                                   mapped I/O Space, external local buffer memory, internal
          1. Unified Media Processor Architecture                       (on-chip) memory, internal registers, including user pro
 1.1. Overview                                                          grammable and configuration registers, timer ports, interrupt
    The heart of the Unified Media Processor architecture               ports, etc. Basically, all accessible data and control ports are
 consists of 8 Media Processing Units or MPUs. Each of                  memory mapped and directly addressable.
 these units is capable of executing one complex 32 bit media              All internal resources can access a 4 GByte address Space.
 instruction per clock cycle. A complex media instruction               All accesses are made on a Quad-word (4 bytes) boundary.
 may consist of three concurrent 32 bit arithmetic or logical           Depending upon the resource these accesses may involve a
 operations in parallel with up to four memory accesses along           direct address pointer or a shared Segment pointer. For
 with two memory address computations. All the Media                    example, direct branches in the MPU code must be made
 Processing Units have a 32 bit data path. These data paths             within a 64 Kword page. Branches to another page must be
 can be split into multiple 8 or 16 bit data paths working in           made by Setting the most significant 14 bits of the program
 a SIMD mode of operation. Each complex media instruction               counter. Similarily, data accesses outside a 64 Kword page
 is comparable to multiple simple DSP like instructions.                must be made by first Setting the most Significant 14 bits of
    Each MPU has a 32 bit Multiplier fused with a 32 bit           15   the memory pointers. All internal memory, registers, ports,
 Arithmetic Unit that can accumulate up to 64 bits (the                 etc. are mapped into a 64 Kword page. MPU and PIU
 MAU), a 32 bit Arithmetic Logic Unit (the ALU), and a 32               memory areas are mapped into the 64Mbyte UMP memory
 bit Bit Manipulation Unit with a 32 bit Barrel Shifter (the            Space through special Segment pointers that reside in the
 BMU). These three units working together can implement                 MMU. These pointers are also memory mapped. In the first
 pipelined 32 bit Single Precision IEEE Floating Point                  implementation of the UMP, these pointers will be hard
 Multiplies, Adds and Divides, providing a raw floating point
 performance for the UMP of 2.0 GFLOPS. This greatly                    wired to fixed locations. These locations are specified in the
 enhances the capability of the UMP for implementing com                global memory map defined in the next Section. It is how
 pleX modem, audio and 3-D applications. This architecture              ever advisable, that all Software written for the UMP read
 can deliver 800 32 bit pipelined multiply-accumulates per              these pointers and use the values returned, So as to be
 Second with a two clock latency.                                  25   compatible with future generations of UMPs which might
    The key element behind the architecture of the UMP is               have a fully programmable implementation. The Segment
 one of re-configurability and re-usability. Therefore, each            pointers themselves have hard addresses.
 MPU is made up of very high speed core elements that on                1.3.1 Code and Data Space
 a pipelined basis can be configured to form a more complex                The UMP architecture has a shared program memory and
 function. This leads to a lower gate count, thereby giving a           data memory Space. It is up to the loader and the resource
 Smaller die Size and ultimately a lower cost.                          manager to Set the code and data Segments up appropriately.
    Since each of the MPU's are virtually identical to each             1.3.2 Global Memory Map
 other, writing Software becomes very easy. The RISC-like                  The global memory map defines the location of the
 nature of each of these Media Processors also allows for a             various MPUs, PIUs, configuration registers, etc within the
 consistent hardware platform for simple OS and driver             35   64 Mbyte UMP memory space. This memory map only
 development. Any one of the MPU's can take on a Super                  Specifies the memory spaces for the various Segments and
 Visory role and act as a central controller if necessary. This         processing units. The detailed map of each of these units is
 can be very useful in Set Top applications where a Con                 Specified in the memory map Sections of the description of
 trolling CPU may not be necessary, further reducing System             the units themselves.
 COSt.                                                             40      See FIG. 4.
   All communication on chip is memory based, ie, all the               1.4 Intra-UMP Communication
 processing units (MPUs, Video interface, etc) lie on a 64MB               Intra-UMP communication and data transfer is achieved
 memory map and communication between these units and                   over a four lane 64 bit two-way communication highway
 the units and local memory is through simple memory reads              which is arbitrated by the MMU. Pipelined data transfer
 and writes. Here a processing unit refers to the MPUs as          45   takes place at the execution clock rate of the individual
 well as all the peripheral controllers. These peripheral con           processors, with one 64 bit Qword being transferred every
 trollers consist of the PCI interface, Video capture interface,        clock cycle per lane. Each lane is independent of the other
 Audio Codec and Telecommunications interface and the                   and all four lanes transfer data in parallel, with each lane
 Video Display interfaces. Therefore, besides there being               transferring data between mutually exclusive independent
 DMA pathways for all these peripheral interfaces, there also      50   Source and destination locations. Since all resources are
 exists “through processor pathways for all input and output            memory mapped, be they external or internal, the type of
 media data. This allows for pre and post-processing of all             data transfer is decided by the address of the access request.
 data types going into and coming out of memory, thereby                If the address Specifies an internal resource, then any avail
 greatly reducing memory bandwidth. This processing can be              able lane is used for the resource. Multiple internal accesses
 done “on the fly” because of the very high speed at which         55   are arbitrated by the MMU using round robin and priority
 each of the MPU's operate.                                             Schemes, just as in external memory accesses. At 133 MHZ
    Operation of the MPU's can be interrupted by the various            operation, the total bandwidth of the internal communication
 peripheral interface units. This allows for “object oriented”          highway is 4.3 Gbytes/sec. Remember that intra-UMP com
 media types to be implemented. Memory fill/empty level                 munication runs concurrently with external local memory
 trigger points can be set up for the various peripheral           60   data transferS.
 interfaces which interrupt particular MPU's that can then              1.4.1 Block Communication Specification
 service these interrupts “on the fly'.                                    Internal data transfer over the afore mentioned highways
 1.2 Block Diagram                                                      is geared towards “block burst' transfers. The internal
    The block diagram of the system is shown in FIG. 3.                 communication protocol Sends both address and data over
 1.3 Memory Organization                                           65   the same 32 bit lanes. In the case of a write, the address is
    The Unified Media Processor occupies a 64 MByte                     followed by the data, whereas, in the case of a read, the
 memory Space. This memory Space includes memory                        address goes over the output lane, while the data comes in
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 74 of 94 Page ID #:107


                                                      US 6,289,434 B1
                               15                                                                       16
 over the input lane. The block that initiates the data transfer         1.4.1.3 Non-Burst Write
 (master) sends the address of the burst to the MMU. The                   See FIG 7.
 MMU then routes this address and subsequent data over to                1.4.1.4 Burst Write
 the addressed segment (target) in UMP memory space                        See FIG. 8.
 (which could be the external local memory, internal registers 5 1.5 Start-Up Sequencing (Bootstrapping)
 or some MPU memory). This routing by the MMU is done              On reset, only MPUO is awake and makes a program
 according to the rules of lane availability, priority and acceSS        counter access to its internal program cache. It makes an
 privilege. Once the address is sent to the target, it is the            access to location 0x03800000 (location of ROM). All other
 targets responsibility to generate the rest of the addresses in         MPUs are asleep on reset. Bit 13 in the processor status word
 the burst while addressing its own memory Space during the              determines if an MPU is asleep or not. In the sleep state all
 data transfer.                                                          Sequencing and processor operations are stopped. MPUO is
   All communication between blockS is at the System clock               the only MPU whose sleep bit after reset is a 1, all others are
 rate (133 MHz in the first implementation). There are two               O.
 other signals besides the 64 bit data/address lanes that are                 The instruction caches all come up invalidated after reset.
 used in the communication protocol. Each input or output           15
 lane has associated with it these two Signals. Therefore, each                             2. Media Processing Units
                                                                         2.1 Architecture
 block (memory segment) would have associated with it an                      Each MPU has a 32 bit Multiplier with a separately
 incoming and an outgoing version of these Signals. These
 Signals are:                                                            accessible 64 bit arithmetic unit (for the carry-propagate
    1. REQ-The request signal is used by the master                      addition) that allows accumulation up to 64 bits, a 32 bit
                                                                         ALU and a 32bit Bit Manipulation Unit with a 32 bit Barrel
      (through assertion) to indicate the start of a transfer            Shifter with 64bit input and 32 bit output. These three units
      cycle and indicates that address and other transfer                working together can implement pipelined 32 bit Single
      information is on the lane, ie, the transfer is in the             Precision IEEE Standard 754 Floating Point Multiplies,
      address phase. When it is deasserted following a write        25   Adds and Divides.
      transfer, the information on the lane is data. It has to           2.2 Execution Units
      remain deasserted all through a write transfer. ASSertion          2.2.1 Multiplier Accumulator Unit (MAU)
      of the Signal at any time indicates the Start of a new               The Multiplier Accumulator is essentially a pipelined
      transfer cycle. REQ is deasserted only after the receipt           Carry-Save 4:2 compressor tree based 32 bit signed/
      of the RDY signal. If REQ is deasserted before the                 unsigned multiplier. The Carry-Save components are added
      receipt of RDY than it means that the transfer has been            by a 64 bit carry-select adder. The Multiplier has slots for
      aborted by the master. Once a burst transfer is in                 adding rounding bits and for adding the lower 64bits of the
      progreSS it cannot be aborted and goes to completion.              accumulators during a multiply-accumulate operation. The
      The hardware guarantees completion.                                carry-Save addition takes place in one clock cycle and the 64
   2. RDY-This signal throttles the data transfer on both           35   bit carry propogate addition (using the carry-Select adder)
      ends. During a write, the target returns the RDY to                takes place in the next clock cycle. The least significant 32
      indicate whether the data in the current clock has been            bits of the carry-Select adder can also perform a split or fused
      Successfully written or not. The target can introduce              absolute value operation in one clock cycle. This feature is
      wait States by deasserting this signal. The master must            used in motion-estimation. The carry-Select adder part of the
      then hold the current data until the RDY is reasserted.            multiplier can be operated Stand-alone for simple arithmetic
                                                                    40
      During a read, the master can introduce wait States that           operations.
      indicate to the target that the data must be held until the           The multiplier can be configured in the following ways:
      master is ready to receive more data.                                 One 32x32, signed two’s complement or unsigned, inte
   Tip. Since Single transfer writes take two clock cycles to                  ger multiply giving a 64 bit result.
 complete (only the output lane is used for the transfer), its      45      Two 16x16, signed two's complement or unsigned,
 better to perform a read where possible instead of a write. A                 integer, multiplies giving two 32 bit results.
 read can conceptually (depending on what its trying to read)               Four 8x8, Signed two’s complement or unsigned, integer,
 complete within one clock cycle (both the input and output                    multiplies giving three 16 bit results.
 lanes are used).                                                           The carry-Select adder part can be configured to perform
   The format of an MPU address/transfer word is shown
 below.
                                                                    50   arithmetic operations on Signed two's complement and
    See FIG. 4C.                                                         unsigned numbers in the following ways:
 1.4.1.1. Non-Burst Read                                                    As a single 32 bit adder/subtractor.
    See FIG 5.                                                                As two 16 bit adder/subtractors.
    Here an address is put out on the 32 bit outgoing data bus      55        AS four 8 bit adder/Subtractors.
 on every transfer cycle. A new address or request is indicated               As a 64 bit accumulator during multiplies or 32 bit adds
 by asserting REQ high. Read data is available on the 32 bit                    and Subtracts.
 input data bus. The master clocks in the input data on the                   As two 32 bit adders for multiplies with accumulation up
 rising edge of CLK and when RDY is high. RDY being low                         to 32 bits each.
 indicates a target that has inserted a wait State. The address     60        As four 16 bit adders for multiplies with accumulation up
 is held steady until RDY is reasserted high, at which time the                 to 16 bits each.
 data can be latched in.
 1.4.1.2 Burst Read
                                                                         2.2.2 Arithmetic Logic Unit (ALU)
                                                                           The Arithmetic Logic Unit or ALU is a 32 bit Carry-Select
   See FIG. 6.                                                           adder that can also perform logical operations. Four carry
   In a burst read, the Starting address is all that is required.   65   bits out of 8 bit split operations (providing a 36 bit output)
 The burst count, and the direction of transfer is included in           are provided So that no precision is lost when accumulating
 the address/transfer word.                                              numbers. All operations take place in one clock cycle. The
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 75 of 94 Page ID #:108


                                                      US 6,289,434 B1
                               17                                                                    18
 ALU can also perform a split or fused Absolute value                      See FIG. 12.
 operation and Saturation in one clock cycle. This is very                 See FIG. 13.
 useful in Video processing applications.                                  See FIG. 14.
    The Arithmetic Logic Unit can be configured to perform               2.2.3.1.1.332 Bit Precision-Byte Data Type Input
 arithmetic operations on Signed two's complement and                    unsigned byte mem1*;
 unsigned numbers in the following ways:                                 unsigned long bmu;
    As a single 32 bit adder/subtractor.
   As two 16 bit adder/subtractors.
                                                                           See FIG. 15.
   AS four 8 bit adder/Subtractors.                                 1O     See FIG. 16.
 2.2.3 Bit Manipulation Unit (BMU)                                         See FIG. 17.
    The Bit Manipulation Unit or BMU consists of a 32 bit                2.2.3.1.1.416 Bit Precision SIMD-Word Data Type Input
 Barrel Shifter Array that can be split into four 8 bit sections         unsigned word mem1*;
 or two 16 bit sections which can be shifted individually by             unsigned word bmu;
 Specific amounts. By being able to Split the shifter, one can      15
 expand compressed bit fields into byte aligned words or                 bmu=mem10x7<<3;
 bytes. An example would be expanding a compressed 16 bit                  See FIG. 18.
 5-6-5 RGB format into a 24bit RGB format, all in one clock              unsigned word mem1*;
 cycle. The BMU is made up of three blocks. The first block              unsigned word bmu;
 is a mux stage that “merges” the current 32 bit word with the
 next 32 bit word. This is useful for String traversing a long           bmu=mem10x7 (10:6)<<3;
 (greater than 32 bits) word without loosing any clock cycles.             See FIG. 19.
 Example, in the case of an MPEG bit stream. The second                  unsigned word mem1*;
 block is the actual barrel shifter array, which consists of 5           unsigned word bmu;
 binary shift Stages. It is constructed So that it can only shift   25
 left and rotate left. Right rotates and shifts are performed by         bmu (13:9)=mem10x7 (10:6)<<3;
 shifting left by 32 minus the shift amount. This reduces the              See FIG. 20.
 amount of logic required to implement the barrel Shifter and            2.2.3.1.1.5 16 Bit Precision SIMD-Byte Data Type Input
 also makes it operate much faster. The third block is the               unsigned byte mem1*;
 “masking' block which is used for Zero-fills, Sign                      unsigned word bmu;
 extensions, bit field extraction, etc.
   The Bit Manipulation Unit can perform the following
 functions:                                                                See FIG. 21.
   Rotate left or right by 32 bits.                                        See FIG. 22.
   Arithmetic shift left or right by 32 bits.                       35   2.2.3.1.1.6.8 Bit Precision SIMD-Byte Data Type Input
   Logical shift left or right by 32 bits.                               unsigned byte mem1*;
   Sign-extend from 8 to 16 bits.                                        unsigned byte brmu;
   Sign-extend form 16 to 32 bits.
   Shift current word and merge with next word in one cycle.             bmu=mem10x7<<3;
                                                                    40     See FIG. 23.
   Extract bit field from bit stream continuously.                       unsigned byte mem1*;
   Individual (split) left and right shifts on four bytes.               unsigned byte brmu;
   Individual (split) left and right shifts on two words.
 2.2.3.1 BMU Operations                                                  bmu=mem10x7 (3:2)<<3;
 2.2.3.1.1 Logical Shift Left                                       45     See FIG. 24.
 2.2.3.1.1.1 32 Bit Precision-Dword Data Type Input                      unsigned byte mem1*;
 unsigned long mem1*;                                                    unsigned byte brmu;
 unsigned long bmu;
                                                                         bmu (6:5)=mem10x7 (3:2)<<3;
 bmu=mem10x7<<3;                                                    50     See FIG. 25.
   See FIG. 9.                                                           2.2.3.1.1.78 Bit Precision SIMD-Word Data Type Input
 unsigned long mem1*;                                                    unsigned word mem1*;
 unsigned long bmu;
                                                                         unsigned byte brmu;
 bmu=mem10x7 (21:11)<<3;                                            55
 See FIG. 10.
 unsigned long mem1*;                                                    bmu=mem10x7<<3;
 unsigned long bmu;                                                        See FIG. 26.
                                                                         unsigned word mem1*;
 bmu (24:14)=mem10x7 (21:11)<<3;                                    60   Saturated unsigned byte brmu;
   See FIG. 11.
 *d=original bits of the bmu or output
 2.2.3.1.1.232 Bit Precision-Word Data Type Input                           See FIG. 27.
 unsigned word mem1*;                                                    2.2.3.1.2 Arithmetic Shift Left
 unsigned long bmu;                                                 65   2.2.3.1.2.1 32 Bit Precision-Dword Data Type Input
                                                                         signed long mem1*;
                                                                         signed long bmu;
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 76 of 94 Page ID #:109


                                               US 6,289,434 B1
                          19                                                               20
 bmu=mem10x7<<3;                                               2.2.3.1.3 Logical Shift Right
   See FIG. 28.                                                2.2.3.1.3.1 32 Bit Precision-Dword (Long) Data Type
 signed long mem1*;                                            Input
 signed long bmu;                                              unsigned long mem1*;
                                                               unsigned long bmu;
 bmu=mem10x7 (21:11)<<3;
   See FIG. 29.                                                bmu=mem10x7->>3;
 signed long mem1*;                                              See FIG. 45.
 signed long bmu;                                              unsigned long mem1*;
                                                               unsigned long bmu;
 bmu (24:14)=mem10x7 (21:11)<<3;
   See FIG. 30.                                                bmu=mem10x7 (21:11)>>3;
 2.2.3.1.2.232 Bit Precision—Word Data Type Input                See FIG. 46.
 signed word mem1*;                                            unsigned long mem1*;
 signed long bmu;                                         15   unsigned long bmu;
                                                               bmu (18:8)=mem10x7 (21:11)>>3;
   See FIG. 31.                                                  See FIG. 47.
   See FIG. 32.                                                2.2.3.1.3.232 Bit Precision—Word Data Type Input
   See FIG. 33.                                                unsigned word mem1*;
 2.2.3.1.2.332 Bit Precision-Byte Data Type Input              unsigned long bmu;
 signed byte mem1*;
 signed long bmu;
                                                                 See FIG. 48.
                                                          25     See FIG. 49.
   See FIG. 34.                                                  See FIG. 50.
   See FIG. 35.                                                2.2.3.1.3.332 Bit Precision-Byte Data Type Input
   See FIG. 36.                                                unsigned byte mem1*;
 2.2.3.1.2.416 Bit Precision SIMD-Word Data Type Input         unsigned long bmu;
 signed word mem1*;
 signed word bmu;
                                                                 See FIG. 52.
 bmu=mem10x7<<3;                                                 See FIG 53.
   See FIG. 37.                                                2.2.3.1.3.416 Bit Precision SIMD-Word Data Type Input
 signed word mem1*;                                       35   unsigned word mem1*;
 signed word bmu;                                              unsigned word bmu;
 bmu=mem10x7 (10:6)<<3;                                        bmu=mem10x7->>3;
   See FIG. 38.                                                  See FIG. 54.
 signed word mem1*;                                       40   unsigned word mem1*;
 signed word bmu;                                              unsigned word bmu;
 bmu (13:9)=mem10x7 (10:6)<<3;                                 bmu=mem10x7 (13:7)>>3;
   See FIG. 39.                                                  See FIG. 55.
 2.2.3.1.2.5 16 Bit Precision SIMD-Byte Data Type Input   45   unsigned word mem1*;
 signed byte mem1*;                                            unsigned word bmu;
 signed word bmu;
                                                               bmu (10:4)=mem10x7 (13:7)>>3;
                                                                 See FIG. 56.
   See FIG. 40.                                           50   2.2.3.1.3.5 16 Bit Precision SIMD-Byte Data Type Input
   See FIG. 41.                                                unsigned byte mem1*;
 2.2.3.1.2.68 Bit Precision SIMD-Byte Data Type Input          unsigned word bmu;
 signed byte mem1*;
 signed byte bnu;
                                                          55     See FIG. 57.
 bmu=mem10x7<<3;                                                 See FIG. 58.
   See FIG. 42.                                                2.2.3.1.3.68 Bit Precision SIMD-Byte Data Type Input
 signed byte mem1*;                                            unsigned byte mem1*;
 signed byte bnu;                                              unsigned byte brmu;
                                                          60
 bmu=mem10x7 (3:2)<<3;                                         bmu=mem10x7->>3;
   See FIG. 43.                                                  See FIG. 59.
 unsigned byte mem1*;                                          unsigned byte mem1*;
 unsigned byte bmu;                                            unsigned byte brmu;
                                                          65
 bmu (6:5)=mem10x7 (3:2)<<3;                                   bmu=mem10x7 (6:5)>>3;
   See FIG. 44.                                                  See FIG. 60.
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 77 of 94 Page ID #:110


                                               US 6,289,434 B1
                          21                                                           22
 unsigned byte mem1*;                                         signed word mem1*;
 unsigned byte bmu;                                           signed word bmu;
 bmu (3:2)=mem10x7 (6:5)>>3;                                  bmu (10:4)=mem10x7 (13:7)>>3;
   See FIG. 61.                                                 See FIG. 75.
 2.2.3.1.4 Arithmetic Shift Right                             2.2.3.1.4.5 16 Bit Precision SIMD-Byte Data Type Input
 2.2.3.1.4.132 Bit Precision-Dword Data Type Input            signed byte mem1*;
 signed long mem1*;                                           signed word bmu;
 signed long bmu;
 bmu=mem10x7->>3;                                               See FIG 76.
   See FIG. 62.                                                 See FIG. 77.
 signed long mem1*;                                           2.2.3.1.4.68 Bit Precision SIMD-Byte Data Type Input
 signed long bmu;                                             signed byte mem1*;
                                                         15   signed byte bnu;
 bmu=mem10x7 (21:11)>>3;
   See FIG. 63.                                               bmu=mem10x7->>3;
 signed long mem1*;                                             See FIG. 78.
 signed long bmu;                                             signed byte mem1*;
                                                              signed byte bnu;
 bmu (18:8)=mem10x7 (21:11)>>3;
   See FIG. 64.                                               bmu=mem10x7 (6:5)>>3;
 2.2.3.1.4.232 Bit Precision-Word Data Type Input               See FIG. 79.
 signed word mem1*;                                           signed byte mem1*;
 signed long bmu;                                        25   signed byte bnu;
 bmu=mem1 0x7da3; // example for 64 bit output                bmu (3:2)=mem10x7 (6:5)>>3;
   See FIG. 65.                                                 See FIG. 80.
 signed word mem1*;                                           2.2.3.1.5 Arithmetic/Logical Rotate Left
 signed long bmu;                                             2.2.3.1.5.132 Bit Precision-Dword Data Type Input
                                                              long mem1*;
 bmu=mem10x7->>3;                                             long bmu;
   See FIG. 66.
 signed word mem1*;
 signed long bmu;                                        35     See FIG. 81.
                                                              2.2.3.1.5.2 16 Bit Precision SIMD-Word Data Type Input
 bmu=mem10x7 (31:16)>>3;                                      word mem1*;
   See FIG. 67.                                               word bmu;
 signed long mem1*;
 signed long bmu;                                        40
                                                                See FIG. 82.
 bmu=mem10x7 (31:16); // extract word 1 into long bmu         2.2.3.1.5.38 Bit Precision SIMD-Byte Data Type Input
   See FIG. 68.                                               byte mem1*;
 signed long mem1*;                                           byte bmu;
 signed long bmu;                                        45
                                                              bmu=mem10x7k<<3;
 bmu=mem10x7 (31:16); // extract word 1 into long bmu            See FIG. 83.
   See FIG. 69.                                               2.2.3.1.6 Arithmetic/Logical Rotate Right
 2.2.3.1.4.332 Bit Precision-Byte Data Type Input             2.2.3.1.6.1 32 Bit Precision-Dword Data Type Input
 signed byte mem1*;                                      50   long mem1*;
 signed long bmu;                                             long bmu;
                                                              bmu=mem1 0x7d as 3;
   See FIG. 70.                                                 See FIG. 84.
   See FIG. 71.                                          55   2.2.3.1.6.216 Bit Precision SIMD-Word Data Type Input
   See FIG. 72.                                               word mem1*;
 2.2.3.1.4,416 Bit Precision SIMD-Word Data Type Input        word bmu;
 signed word mem1*;
 signed word bmu;
                                                         60     See FIG. 85.
 bmu=mem10x7->>3;                                             2.2.3.1.6.38 Bit Precision SIMD-Byte Data Type Input
   See FIG. 73.                                               byte mem1*;
 signed word mem1*;                                           byte bmu;
 signed word bmu;
                                                         65   bmu=mem1 0x7d as 3;
 bmu=mem10x7 (13:7)>>3;                                         See FIG. 86.
   See FIG. 74.                                               2.2.4 Flags
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 78 of 94 Page ID #:111


                                                      US 6,289,434 B1
                               23                                                                        24
    Flags are generated by the MAU and ALU execution                          C         =carry out of the bit before the most significant
 units. Various flags are Set depending on the results of the                     bit
 execution. Some flags are logical operations of other flags.            2.2.4.4.2 Unsigned/Unsigned
 This Section details the computation of these flags. Condi                 V=C, XOR. Subtract flag
 tional instructions use these flags to control program flow or               Where
 execution. The four basic conditional flags are Carry,
 Negative, Zero and Overflow. All other flags are derived                     C=carry out of the most significant bit of the arith
 from these four flags. Loading the output registers of the                      metic computation and
 MAU and ALU does not set these flags. These flags are only                   Subtract flag=indicates a Subtract operation if true
 Set during an execution phase.                                                  (hardware internal flag)
    For logical operations only the Z flag is affected, the other        2.2.4.4.3 Signed/Unsigned
 flags remain unchanged. The Z flag in the PSW reflects the                V=C, XOR. S.,
 full 32 bits, regardless of the precision of the operation                   Where
 (SIMD mode). The C, N and V flags in the PSW are                             C=carry out of the most significant bit of the arith
 equivalent to the flags for the most significant word or byte      15          metic computation and
 of a SIMD operation.                                                         S=most Significant bit of the signed operand or “sign
 2.2.4.1 Carry (C)                                                                bit
    There are four carry flags for each byte of both the MAU
 and ALU arithmetic units. These carry flags are Set when                2.2.45 Less Than (LT)
 ever there is a carry out of bits 31, 23, 15 and 7. During a              LT-N XOR.V
 multiply-accumulate operation the MAU carry flags are Set                   Where
 whenever there is a carry out of bits 63, 47, 31 and 15. The                 N=Negative flag
 flags can not be individually accessed for a condition in the                V=Overflow flag
 Software, instead all four are treated as one. In the case of a         2.2.4.6 Greater Than or Equal (GE)
 SIMD operation the individual flag bits are used in the                   GE=NOT. LT
 condition, whereas in the case of a full 32 bit operation, only    25
                                                                             Where
 the most significant carry flag is used.
 2.2.4.2 Negative (N)                                                         LT=Less Than flag
    There are four negative flags for each byte of both the              2.2.4.7 Less Than or Equal (LE)
 MAU and ALU arithmetic units. These negative flags are set                LE=LTOR Z.
 equal to bits 31, 23 15 and 7 of the result after all non                  Where
 multiply-accumulate operations. After a multiply                             LT=Less Than flag, and
 accumulate operation the MAU negative flags are Set equal                    Z=Zero flag
 to bits 63, 47, 31 and 15. The accessibility of the negative            2.2.48 Greater Than (GT)
 flag is similar to that of the carry flag, ie, the flags are not          GT=NOT LE
 Separately accessible for use in conditional instructions in       35      Where
 the Software.                                                                LE=LeSS Than or Equal flag
 2.2.4.3 Zero (Z)                                                        2.3 MPU Data Path
   There are four zero flags for each byte of both the MAU                 The data path of the MPU is configured such that all three
 and ALU arithmetic units. The Zero flags are Set in the                 of the execution units described earlier can work concur
 following way.                                                     40   rently during an execution phase. Instructions that use the
 Z(3)=NOR of bits 31 to 0 during a 32 bit operation                      execution units are known as computational instructions.
 Z(3)=NOR of bits 31 to 24 during an 8 bit SIMD operation                This class of instructions will be explained in greater detail
 Z(3)=NOR of bits 31 to 16 during a 16 bit SIMD operation                in the section dealing with the MPU instruction set. Com
 Zm(3)=NOR of bits 63 to 0 during a multiply-accumulate                  putational instructions can specify up to a maximum of four
   operation (MAU only)                                             45   directly (or indirectly) addressable memory operands. These
 Z(2)=NOR of bits 23 to 16 during 32, 16 and 8bit operations             operands can come from anywhere in the memory map.
 Zm(2)=NOR of bits 47 to 31 during a multiply-accumulate                 Besides these four memory operands, computational instruc
   operation (MAU only)                                                  tions can also indirectly (will be explained in detail later)
 Z(1)=NOR of bits 15 to 8 during 8 bit SIMD and 32 bit                   acceSS Various registers in the data path. The maximum
   operations                                                       50   number of operands (be they read or write) that can be
 Z(1)=NOR of bits 15 to 0 during a 16 bit SIMD operation                 Specified through a computational instruction is nine. The
 Zm(1)=NOR of bits 31 to 0 during a multiply-accumulate                  way these operands are addressed and their connection to the
    operation (MAU only)                                                 various inputs and outputs of the execution units is specified
 Z(0)=NOR of bits 7 to 0 during 8 and 16 bit SIMD and 32                 by an routing dictionary (again, this concept and its imple
    bit operations                                                  55   mentation will be explained in detail in a later Section).
 Zm(0)=NOR of bits 15 to 0 during a multiply-accumulate                    Each execution unit is configured to have two inputs and
    operation (MAU only)                                                 one output. Each input of an execution unit can be connected
 2.2.4.4 Overflow (V)                                                    to one of two memory ports (to access operands in the
    The way the overflow flag is computed depends on the                 memory map, generally from the four port or Single port
 type of the two input operands, ie, whether the operands are       60   Sram) out of a total of four. The inputs can also be connected
 signed, unsigned or a mix of the two. Each of the cases is              to their own output registers or the output registers of the
 explained in the following Sections.                                    execution units to the left and right of them.
 2.2.4.4.1 Signed/Signed                                                 2.4 Local Memory
    V=C, XOR. C.                                                            Local memory includes the Static ram memory,
      Where                                                         65   dictionaries, registers and latches that are associated with
      C=carry out of the most significant bit of the arith               each MPU. Local sram memory consists of an Instruction
        metic computation and                                            cache and data memory. Total memory bandwidth to local
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 79 of 94 Page ID #:112


                                                     US 6,289,434 B1
                              25                                                                     26
 memory is 2.8 Gbytes/sec per MPU. All operations, besides             asSociated with multi-ported memories. Each of these blockS
 inter-processor accesses, are executed out of and into local          is mapped in an identifiable memory Space, So that appli
 memory.                                                               cations can judiciously choose the various memory Spaces,
    As mentioned earlier the UMP is a memory mapped                    depending on the number of concurrent accesses that are to
 architecture. This means that all Storage locations, be they          be made to that locality of memory.
 Sram memory or registers or latches are user accessible                  Five Simultaneous Dword memory accesses are allowed
 through the memory map. Each of the local memory Sub                  in a single cycle. Four of these accesses are to the quad-port
 blocks is dealt with in detail in the sections that follow and        memory and the fifth access can be either to an external
 the accessibility of each of the memory blockS is explained.          memory Space or to the internal Single port ram. Since
 2.4.1 Instruction Cache                                               computational instructions can acceSS only four memory
   The Instruction cache is a four-way Set-associative cache           locations at a time, the fifth access can occur while manag
 with a single index. This greatly simplifies the construction         ing the Stack (if the Stack is stored in the Single port ram) or
 of the cache, while providing reasonably good cache per               while performing a concurrent move instruction with a
 formance. The instruction cache consist of four 32 double             computational instruction.
 word blocks of Single-ported Static ram, giving a total of 256   15     See FIG. 88.
 words (1.0 Kbyte) of instruction memory. Each of these                2.4.3 Dictionaries
 blockS is Separately addressable, So that an external memory             MPU dictionaries are used to configure the MPU data
 transfer could be taking place in one of the blocks while the         paths to provide an extensive instruction Set without the
 MPU accesses instructions from another block. The cache               need for long instruction words. The dictionaries and their
 uses a least-recently-used (LRU) replacement policy.                  usage will be presented in detail in the Section on the
    The tags are 11 bits wide, since each block is 32 double           instruction set. MPU dictionaries are part of the local MPU
 words long, and there are 2 LRU bits per block. The size of           memory Space. Their exact location can be found in the
 block fetches from external or global memory can be                   MPU memory map diagram.
 specified at the MPU, when replacing a block. This means                There are four MPU dictionaries and each of them is
 that one could necessarily only fetch enough to fill half a      25   essentially single port memory. The four MPU dictionaries
 block (32 instructions) per MPU request. There is also                 C.
 provision for automatic instruction pre-fetch.                           1. MAU dictionary
    In automatic instruction pre-fetch, the least recently used           2. ALU dictionary
 block is overwritten, and the LRU bits for the pre-fetched
 block becomes the most recently used. Pre-fetch of the                   3. BMU dictionary
 Succeeding block Starts as Soon as the current block gets a              4. Routing dictionary
 hit. Pre-fetches can also be tuned by providing a trigger                These dictionaries are all 8 words deep and dictionary
 address (0 to 31) for the current block. An automatic                 entries are all 32 bits in length, although Some dictionaries
 pre-fetch Starts a Soon as this trigger address is accessed.          may not have all their bits fully implemented. These dictio
   Any of the instruction cache blockS can be made non            35   naries may be implemented with Srams or with addressable
 disposable, So that they are not overwritten with new data.           latches, whichever is most cost-effective. The four dictio
 This is useful for small terminate-and-stay-resident (TSR)            naries are read concurrently in one clock cycle during the
 type programs, which could be interrupt Service routines or           decode/operand-fetch phase of the execution pipeline. For
 Supervisory routines. This way interrupt requests and fre             non-execution access, only one read or write operation can
 quently used Subroutines do not incur any overhead if the        40   be performed in one cycle. Thus, the four MPU dictionaries
 program happens to be currently executing in distant                  act as one single port memory during moves.
 memory Space.                                                         2.4.4 MPU Registers
   See FIG. 87.                                                           The MPU registers include both data, address, control and
   In the diagram above the VALID bits are not shown.                  Status registers. The data registers are essentially pipeline
 There is one VALID bit for each bank. A cache miss would         45   registers in the data path that hold the data through the
 occur if the tags do not match or the VALID bit is reset. On          various Stages of the execution pipeline. The data registers
 cache misses, the MPU is stalled and a DMA memory                     also hold intermediate results before they are used by the
 request is made if the address is to an external (outside MPU         next instruction. The address registers consist of the four
 memory space) location. If it is to an internal memory                memory pointers and their associated indeX registers. All
 location than (usually) the internal single port data ram is     50   MPU registers are 32 bits in length, to better support the 32
 accessed.                                                             bit data paths.
 2.4.1.1 Cache Replacement Algorithm                                     See FIG. 89.
    The LRU bits are modified in the following way:                    2.4.4.1 Processor Status Word-PSW (R/W)
    On a MISS, the LRU bits are all decremented by one. The            2.4.4.2 Extended Processor Status Word-EPSW (R/W)
      least recently used block which is “00' wraps around to     55     See FIG. 90.
      be “11”; most recently used.                                        This register contains all the basic flag bits generated by
   On a HIT, the LRU bits of the block that is hit becomes             the MAU and the ALU. As mentioned earlier, the secondary
      “11”, and only those blocks whose LRU bits are greater           flag bits can all be derived from these basic flags.
      than the previous value of the block that was hit, are             2.4.4.3 Interrupt Register-INT (R/W)
      decremented.                                                60     See FIG. 91.
 2.4.2 Data Memory                                                       Note. The flag bits of the Interrupt register may be set
    Data memory consists of one independently addressable              through Software to cause an interrupt.
 512 word Single-port Static ram blocks and one indepen                2.4.4.4 Program Counter-PC (R/W)
 dently addressable 64 word quadruple-port Static ram block,             See FIG. 92.
 giving a total of 576 words (2.3. Kbytes) of data memory.        65      Note: During program execution (Subroutine calls, jumps,
 The memory hierarchy was necessary in order to balance the            etc.), only the lower 16 bits of the PC is modified, the upper
 need for concurrent high performance access with the cost             8 bits have to be modified by a direct write to the PC.
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 80 of 94 Page ID #:113


                                                       US 6,289,434 B1
                           27                                                                          28
 2.4.4.5 Stack Pointer-SP (R/W)                                             See FIG 100.
    See FIG. 93.                                                          2.5.2.1.3. One Operation Mode
    The Stack pointer can only point to a local memory                      Note. In the four port modes, a value of 00h (when
 location. This would usually be in the Single port Sram                  memn(30)=0) or values of 00h, 1 Ch, 1Dh, 1 Eh or 1Fh (when
 associated with the MPU.                                                 memn(30)=1) in any port field, indicates indirect pointer
 2.4.4.6 Link Register-LR (R/W)                                           addressing for that port field. Here, the memory pointer
    See FIG. 94.                                                          value n is the same as the port field number. A value other
 2.4.4.7 Memory Pointers-MEMO, MEM1, MEM2, MEM3                           than the ones mentioned above indicates a direct pointer
 (R/W)                                                                    addressing format for that port. A direct pointer address is
    See FIG. 95.                                                          formed by concatenating the port field value with the
    Note: The MS Dword address bits (23 to 16) of all the                 memory pointer memn.
 memory pointerS map to the same 8 bit register. Therefore,                 An offset value of 01 h, 02h and 03h concatenated with the
 writes to any one of the memory pointers will always update              memory pointer memo always points to execution unit
 the upper 8 bits of the address of all four memory pointers              output registerS alu, bmu and mau respectively.
 with the same value, ie, the upper 8 bits of the last memory        15   2.5.2.1.4 Dictionary Encoding
 pointer that was written. During address calculations using                See FIG 101.
 the memory pointers, only the lower 16 bits of the pointers              2.5.2.1.4.1 MAU Dictionary
 are modified, the upper 8 bits have to be modified by a direct           2.5.2.1.4.2 ALU Dictionary
 write to the pointer.                                                      See FIG. 102.
 2.4.4.8 Index Registers-INDX0, INDX1, INDX2, INDX3                       2.5.2.1.4.3 BMU Dictionary
 (R/W)                                                                      See FIG. 103.
    See FIG. 96.                                                             Note: Only 8 and 16 bit data types may be inserted with
    There are four 8 bit signed indexes that can be added to              5 bit immediate values. Unaligned data may be inserted by
 each memory pointer (MEMn). Thus the index values range                  Specifying a shift amount and a data width through either a
 from +127 to -128.                                                  25   10 bit immediate (most significant 5 bits specifies the data
 2.45 MPU Memory Map                                                      width while the least significant 5 bits specifies the shift
    All MPU local storage is mapped into MPU memory                       amount) or an indirect variable at input B with the following
 space. The MPU memory map is shown below.                                formats.
    See FIG. 97A.                                                         8 Bit SIMD Mode:
    See FIG. 97B.                                                           See FIG 104.
    See FIG. 97C.                                                         16 Bit SIMD Mode:
    See FIG. 97D.                                                           See FIG. 105.
 2.5 Instruction Set                                                         Note: Extracts can be specified through a 5 bit immediate
 2.5.1 Introduction                                                       by setting the BMU to the right shift mode. An arithmetic
    The Instruction Set of the Media Processors encompasses          35   shift performs a sign extended extract, whereas a logical
 nearly all DSP type instructions, as well as immediate data              shift performs a zero-filled extract.
 move instructions that can be used to configure the complex                 For an 8 bit input data type, an immediate value of
 pipeline of the execution units. AS an example, the Multi                   0 extracts Byte 0
 plier could be configured to behave as four 8 bit multipliers.              8 extracts Byte 1
 Each instruction is a complex 32 bit instruction that may be        40
                                                                             16 extracts Byte 2
 comprised of a number of DSP like operations.
    The key characteristic of MPU “computational” instruc                    24 extracts Byte 3
 tions is the fact that they are interpreted instructions. This              For a 16 bit input data type, an immediate value of
 means that various instructions are encoded indirectly                     O extracts Word 0
 through a programmable instruction interpreter. This keeps          45     16 extracts Word 1
 the length of the instruction word to 32 bits and allows                 2.5.2.1.4.4 Routing Dictionary
 multiple instructions to be executed per clock cycle. The                  See FIG. 106.
 interpreter consists of addressable storage (which is part of            2.5.2.1.4.4.1 Execution Unit Port Connectivity
 the memory map) and decoder logic. The programmer must                      The ALU input/output-port assignments are as follows:
 Set up the interpreter by loading up the instruction "dictio        50     Input A: Port (0), Port (2)
 nary” with the instructions that will follow. This is what                 Input B: Port (1), Port (3)
 achieves the dynamic run-time reconfigurability This dic                   Output: Port (2), Port (3)
 tionary may only need to be changed at the beginning of the                The BMU input/output-port assignments are as follows:
 program Segment or at the beginning of a complex inner
 loop operation. All other instructions have traditional micro       55     Input A: Port (0), Port (2)
 processor or DSP characteristics. Instruction encoding will                Input B: Port (1), Port (0)
 be dealt with in detail in a Subsequent Section.                           Output: Port (2), Port (3)
 2.5.2 Instruction Encoding                                                 The MAU input/output-port assignments are as follows:
    In all instructions the most Significant three bits decide the          Input A: Port (0), Port (2)
 type and mode of the instruction. Bits 28 down to 0, are then       60     Input B: Port (1), Port (3)
 interpreted depending on the three most significant “type'                 Output: Port (2), Port (3)
 bits.                                                                       Note. Input ports can be shared by Specifying the same
 2.5.2.1 Computational Instructions                                       inputs for different execution units. Port Sharing is only done
    See FIG. 98.                                                          if the assembler detects two operands which are equal, ie,
 2.5.2.1.1 Three Operation Mode                                      65   either they refer to the same memory pointer through
    See FIG. 99.                                                          indirect addressing or they have the same offset values and
 2.5.2.1.2. Two Operation Mode                                            their memory pointers are also the same.
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 81 of 94 Page ID #:114


                                                                         US 6,289,434 B1
                                         29                                                                     30


           2.5.2.1.4.4.2 Two Operation - Four Port Assignment Table (No shared ports)
                       ALU                                          BMU                               ES

 Input A        Input B      Output      Code Input A         Input B       Output            Code Code

 port(O)        port(3)      alu          4 port(2)   port(1)               bmu
 port(O)        port(3)      alu          4 bm.fmafal port(1)               port(2)
 port(2)        port(1)      alu           4 port(O)    al/bm/ma            port(3)
 port(O)  al/bm/ma           port(3)     9/a/b port(2)  port(1)             bmu
 port(O)  al/bm/ma           port(3)     9fafb bmima?al port(1)             port(2)
 bm/ma?al port(1)            port(2)     9/a/b port(O)  al/bm/ma            port(3)
 port(O)  port(3)            port(2)       c bmima?al port(1)               bmu
 port(2)  port(1)            port(3)       c port(O)    al?bm?ma            bimu
 port(O)  port(1)            port(3)       8 bmima?al al/bm/ma              port(2)
 port(O)  al?bm?ma           alu         1/2/3 port(2) port(1)              port(3)
 bm/ma?al al/bm/ma           port(2)     d/e/f port(O) port(1)              port(3)
                       ALU                                               MAU

 Input A        Input B      Output      Code Input A         Input B       Output            Code Code

                port(1)      alu           4     port(O)      port(3)        al
                port(1)      port(2)     9/a/b   port(O)      port(3)        al
                port(1)      alu           4     port(O)      al/bm/ma      port(3)
                port(1)      port(2)     9/a/b   port(O)      al/bm/ma      port(3)
                port(1)      alu         1/2/3   port(O)      port(3)       port(2)
                al/bm/ma port(2)         d/e/f   port(O)      port(1)       port(3)
                port(1) port(3)            c     port(O)      al?bm/ma      mau               1/2/3
                port(1) port(3)           8      bmima?al     al/bm/ma port(2)                dfeff
                      MAU                                                  BMU

 Input A        Input B      Output      Code Input A         Input B       Output                    Code

 port(O)        port(3)           al      4 port(2)   port(1)               bmu
 port(O)        port(3)           al      4 bm.fmafal port(1)               port(2)
 port(2)        port (1)          al       4     port(O)      al/bm/ma      port(3)
 port(O)  al/bm/ma           port(3)     9/a/b   port(2)      port(1)       bmu
 port(O)  al/bm/ma           port(3)     9fafb   bmima?al     port(1)       port(2)
 bm/ma?al port(1)            port(2)     9/a/b   port(O)      al/bm/ma      port(3)
 port(O)  port(3)            port(2)       c     bmima?al     port(1)  bmu
 port(2)  port(1)            port(3)       c     port(O)      al?bm?ma bimu                   1/2/3
 port(O)  port(1)            port(3)      8      bmima?al     al/bm/ma port(2)                dfeff
 port(O)  al?bm/ma               mau     1/2/3 port(2)        port(1)  port(3)
 bm/ma?al al/bm/ma           port(2)     d/e/f port(O)        port(1)  port(3)




                                                                                              45




               2.5.2.1.4.4.3 Two Operation - Four Port Assignment table (Shared ports
 Input A          Input B         Output Code Input A           Input B       Output           Code     Code
                           ALU                                             BMU                           ES

 port (O)         al/bm?ma por (3) 9/a/b port (O)               port (1) por (2)
 port (O)         port (1) por (2) 8     port (O)               al/bm?ma por (3)
 port (O)         port (3)        alu     4        port (O)     port (1) por (2)
 port (O)         port (3)        por (2) C     port (O) port (1)             bmu
 bm/ma?al         port (1)        por (2) 9/a/b port (O) port (1)             por (3)
 port (O)         port (1)        por (3) 8     bmfmafal port (1)             por (2)
 port (2)         port (1)        alu     4        port (O)     port (1)      por (3)
 port (2)         port (1)        por (3) C        port (O)     port (1)      bmu
 port (O)         port (1)        por (3) 8        port (O)     port (1)      por (2)
                           ALU                                              MAU

 port (O)         port (1) por (2) 8     port (O)                                       (3)                1.
 port (O)         al/bm?ma por (3) 9/a/b port (O)               port (1)      por (2)
 port (O)         port (1) por (2) 8     port (O)               port (3)           al          4
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 82 of 94 Page ID #:115


                                                                                        US 6,289,434 B1
                                                      31                                                                   32
                                                           -continued
               2.5.2.1.4.4.3 Two Operation - Four Port Assignment table (Shared ports
 Input A          Input B             Output Code Input A                     Input B          Output          Code
  O    (O)          O                 alu                      O      (O)     port (3           O       (2)
  O    (O)          O                     O     (3)           bmfmafal         O                O       (2)
                    O                     O     (2)            O      (O)      O                O       (3)
  O    (O)          O                     O     (3)            O      (2)      O                   al
  O    (O)          O                 alu                      O      (2)      O                O       (3)
  O    (O)          O                     O     (2)            O      (O)      O                O       (3)
  O    (2)          O                     O     (3)            O      (O)      O                   al
                                                                                              BMU

  O    (O)        alfb         al         O     (3)            O      (O)      O                O       (2)
  O    (O)          O                     O     (2)            O      (O)     alfb      al      O       (3)
       (O)                                                            (O)                               (2)
  O
  O    (O)
                    O
                    O      s              O
                                           al
                                                (2)
                                                               O
                                                               O      (O)
                                                                               O
                                                                               O
                                                                                                O


                    O                     O     (2)            O      (O)      O                O       (3)
  O    (O)          O                     O     (3)    8      bmfmafal         O                O       (2)
  O    (2)          O                      al                  O      (O)      O                O       (3)
  O    (2)          O                     O     (3)            O      (O)      O
  O    (O)          O                     O     (3)            O      (O)      O                O       (2)




             2.5.2.1.4.4.4. Two Operation - Three Port Assignment Table (No Sharing)
                        ALU                                                          BMU                              ES

 Input A        Input B             Output            Code Input A          Input B          Output           Code Code

                port(1)             alu                4 port(O)
                port (1)            alu                O brmfmafal
                port(1)             port(2)           9/a/b port(O)
                al?bm?ma            alu                     port(2)
                al/bm/ma port(2)                            port(O)
                al?bm?ma alu                                bmfmafal
                port(1) port(2)                             bmfmafal
                al?bm?ma            alu               5/6/7 port(O)
                        ALU                                                             MAU

 Input A        Input B             Output            Code Input A          Input B          Output           Code Code

                port(1)             alu                     port(O)         al?bm/ma         mau              1/2/3
                port(1)             alu                     bmfmafal        al/bm/ma port(2)                  dfeff
                port(1)             port(2)                 port(O)         al?bm/ma         mau              1/2/3
                al?bm?ma            alu                     port(2)         port(1)           al
                al/bm/ma port(2)                            port(O)         port(1)           al
                al?bm?ma alu                                bmfmafal port(1)                 port(2)
                port(1) port(2)                             bmfmafal al?bm/ma                mau
                al?bm?ma            alu               5/6/7 port(O)         port(1)          port(2)
                        MAU                                                             BMU

 Input A        Input B             Output            Code Input A          Input B          Output           Code Code

                port(1)               al                    port(O)                                           1/2/3
                port(1)               al                    bmfmafal                                          dfeff
                port(1)             port(2)                 port(O)                                           1/2/3
                al?bm/ma            mau                     port(2)
                al/bm/ma port(2)                            port(O)
                al?bm/ma mau                                bmfmafal
                port(1) port(2)                             bmfmafal
                al?bm/ma            mau               5/6/7 port(O)


      Note. In three port modes, only one output to a port is
 allowed, viz., port (2)
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 83 of 94 Page ID #:116


                                                                US 6,289,434 B1
                                      33                                                                                  34


            2.5.2.1.4.4.5 Two Operation - Three Port Assignment Table (Shared Ports
 Input A        Input B    Output Code Input A           Input B      Output         Code Code
                    ALU                                             BMU                       ES

 port (2)       port (1)   al         4       port (O)   port (1)     bmu        O
 port (O)       port (1)   al         O       port (2)   port (1)     bmu        4            O
 port (O)       port (1)   port (2)   8       port (O)   port (1)     bmu        O
 port (O)       port (1)   al         O       port (O)   port (1)     port (2)   8            O
 port (O)       al?bm?ma   alu        1/2/3   port (O)   port (1)     port (2)   8            O
 port (O)       port (1)   port (2)   8       port (O)   alfbm?ma     bimu       1/2/3
 port (O)       al/bm/ma   port (2)   9/a/b   port (O)   port (1)     bmu        O         O
 port (O)       port (1)   al         O       port (O)   al/bm/ma     port (2)   9/a/b
 bm/ma?al       port (1)   port (2)   9/a/b   port (O)   port (1)     bmu        O
 port (O)       port (1)   al         O       bm/ma?al   port (1)     port (2)   9/a/b        O
 bm/ma?al       port (1)   al         1/2/3   port (O)   port (1)     port (2)   8
 port (O)       port (1)   port (2)   8       bm/ma?al   port (1)     bmu        1/2/3
                    ALU                                              MAU

 port (2)       port (1)   al         4       port (O)   port (1)         al     O
 port (O)       port (1)   al         O       port (2)   port (1)         al     4         O
 port (O)       port (1)   port (2)   8       port (O)   port (1)       al       O
 port (O)       port (1)   al         O       port (O)   port (1)     port (2)   8            O
 port (O)       al?bm?ma   alu        1/2/3   port (O)   port (1)     port (2)   8            O
 port (O)       port (1)   port (2)   8       port (O)   al/bm/ma     mau        1/2/3
 port (O)       al/bm/ma   port (2)   9/a/b   port (O)   port (1)       al       O         O
 port (O)       port (1)   al         O       port (O)   al/bm/ma     port (2)   9/a/b
 bm/ma?al       port (10   port (2)   9/a/b   port (O)   port (1)       al       O
 bm/ma?al       port (1)   port (2)   9/a/b   port (O)   port (1)       al       O
 port (O)       port (1)   al         O       bm/ma?al   port (1)     port (2)   9/a/b        O
 bm/ma?al       port (1)   al         1/2/3   port (O)   port (1)     port (2)   8
 port (O)       port (1)   port (2)   8       bm/ma?al   port (1)       al       1/2/3     O
                    MAU                                               BMU

 port (2)       port (1)     al       4       port (O)   port (1)                O
 port (O)       port (1)     al       O       port (2)   port (1)                4         O
 port (O)       port (1)   port (2) 8         port (O)   port (1)                O
 port (O)       port (1)     al       O       port (O)   port (1)     port (2) 8           O
 port (O)       al?bm/ma   mau        1/2/3   port (O)   port (1)     port (2) 8           O
 port (O)       port (1)   port (2)   8       port (O)   alfbm?ma     bimu     1/2/3
 port (O)       al/bm/ma   port (2)   9/a/b   port (O)   port (1)              O           O
 port (O)       port (1)     al       O       port (O)   al/bm/ma     port (2) 9/a/b
 bm/ma?al       port (1)   port (2)   9/a/b   port (O)   port (1)              O
 port (O)       port (1)     al       O       bm/ma?al   port (1)     port (2) 9/a/b          O
 bm/ma?al       port (1)     al       1/2/3   port (O)   port (1)     port (2) 8
 port (O)       port (1)   port (2)   8       bm/ma?al   port (1)              1/2/3       O


 2.5.2.1.4.4.6 Three Operation-Four Port Assignment Table                                The three operation 4 port combinations are as follows:
 (No Sharing)


                                                                               ALU                          BMU                        MAU              ES

                                                                In A. In B       Out     Code      In A. In B   Out     Code In A.   In B   Out   Code Code
                                                                                                                3-1-0

                                                                p (0) p (3) p (2)         c        regs p (1) bmu 1/2/3 regs regs mau 5/6/7             O
                                                                p (2) p. (1) p (3)        c        p (O) regs bmu 1/2/3 regs regs mau 5/6/7             3
                                                                p (O) p (1) p (3)         8        regs regs p (2) d/eff regs regs mau 5/6/7            O
                                                                                                                3-0-1

                                                                p (2) p. (1) p (3)        c        regs regs bmu 5/6/7 p. (O) regs mau 1/2/3            1
                                                                p (O) p (1) p (2)         8        regs regs bmu 5/6/7 regs regs p (3) d/eff            1
                                                                                                                O-1-3

                                                                regs regs        alu 5/6/7 regs p (1) bmu 1/2/3 p (0) p (3) p (2)                  c    2
                                                                regs regs        alu 5/6/7 p (O) regs bmu 1/2/3 p (2) p. (1) p (3)                 c    3
                                                                regs regs        alu 5/6/7 regs regs p (2) d/eff p (0) p (1) p (3)                 8    2
                                                                                                                 -O-3

                                                                regs p (1) alu 1/2/3 regs regs bmu 5/6/7 p. (O) p (3) p (2)                        c    1.
                                                                regs regs p (2) d/eff regs regs bmu 5/6/7 p. (O) p (1) p (3)                       8    1.
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 84 of 94 Page ID #:117
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 85 of 94 Page ID #:118


                                                              US 6,289,434 B1
                                       37                                                                                          38
                                            -continued
           2.5.2.1.4.4.7 Three Operation - Four Port Assignment Table (Shared Ports
             ALU                            BMU                       MAU                         ES

  In A. In B      Out   Code   In A.    In B   Out   Code In A.   In B         Out     Code Code

 regs    p (1)    p (2) 9/a/b p (O) p (1) bmu O regs regs                  p (3)       d/eff      1
 p (O)   p (3)    p (2) c p (O) p (1) bmu O regs regs                      mau         5/6/7      O
 p (O)   p (1)    p (2) 8 p (O) regs p (3) 9/a/b regs regs                 mau         5/6/7      3
 p (2)   p. (1)   p (3) c regs regs bmu 5/6/7 p. (O) p (1)                 mau           O        1.
 p (O)   p (1)    p (2) 8 regs regs bmu 5/6/7 p. (O) regs                  p (3)       9/a/b      1
 regs     regs     alu 5/6/7 p. (O) p (1) bmu O p (O) p (3)                p (2)         c        2
 regs     regs     alu 5/6/7 p. (O) p (1) bmu O p (2) p. (1)               p (3)         c        3
                                                                                15

 2.5.2.1.4.4.8 Three Operation- Three Port Assignment                                     The three operation 3 port combinations are as follows:
 Table



                                                                                          300. 030, 003. 210, 201: 120,021. 012, 102, 111
                                                                          ALU                                       BMU                               MAU                   ES

                                                              In A. In B         Out      Code         In A. In B        Out     Code In A.       In B     Out     Code Code



                                                              p (O) p (1) p (2)            8           regs regs bmu 5/6/7 regs regs mau 5/6/7                              3
                                                                                                                         O-3-O

                                                              regs regs          alu 5/6/7 p (O) p (1) p (2)                      8      regs regs mau 5/6/7                0
                                                                                                                         O-O-3

                                                              regs regs          alu 5/6/7 regs regs bmu 5/6/7 p. (O) p (1) p (2)                                    8      3
                                                                                                                         2-1-0

                                                              p (0)   p (1)      alu O regs                     regs     p (2)   d/eff   regs     regs     mau     5/6/7    O
                                                              p (2)   p. (1)     alu 4. p (O)                    regs    bmu     1/2/3   regs     regs     mau     5/6/7    3
                                                              regs    p (1)     p (2) 9/a/b p (O)                regs    bmu     1/2/3   regs     regs     mau     5/6/7    3
                                                              p (O)    regs     p (2) 9/a/b regs                p (1)    bmu     1/2/3   regs     regs     mau     5/6/7    O
                                                                                                                         2-0-1

                                                              p (0) p (1) alu O regs regs bmu 5/6/7 regs regs p (2) d/eff                                                   3
                                                              p (2) p. (1) alu 4 regs regs bmu 5/6/7 p. (O) regs mau 1/2/3                                                  1
                                                              regs p (1) p (2) 9/a/b regs regs bmu 5/6/7 p. (O) regs mau 1/2/3                                              1
                                                                                                                          -2-0

                                                              regs     regs     p (2)     d/eff        p (O)    p (1)    bmu O regs               regs     mau     5/6/7    3
                                                              p (O)   regs       alu      1/2/3        p (2)    p. (1)   bmu 4 regs               regs     mau     5/6/7    0
                                                              p (O)   regs       alu      1/2/3         regs    p (1)    p (2) 9/a/b regs         regs     mau     5/6/7    O
                                                              regs    p (1)      alu      1/2/3        p (O)     regs    p (2) 9/a/b regs         regs     mau     5/6/7    3
                                                                                                                         0-2-1

                                                              regs    regs       alu      5/6/7        p (O)    p (1)    bmu O regs               regs     p (2)   di?e/f   2
                                                              regs    regs       alu      5/6/7        p. (2)   p. (1)   bmu 4 p. (O)             regs     mau     1/2/3    2.
                                                              regs    regs       alu      5/6/7         regs    p (1)    p (2) 9/a/b p (O)        regs     mau     1/2/3    2.
                                                              regs    regs       alu      5/6/7        p (O)     regs    p (2) 9/a/b regs         p (1)    mau     1/2/3    3
                                                                                                                         0-1-2

                                                              regs    regs       alu      5/6/7        regs      regs    p (2)   d/eff   p (0)    p (1)    mau O            O
                                                              regs    regs       alu      5/6/7        p (O)     regs    bmu     1/2/3   p (2)    p. (1)   mau 4            3
                                                              regs    regs       alu      5/6/7        p (O)     regs    bmu     1/2/3    regs    p (1)    p (2) 9/a/b      3
                                                              regs    regs       alu      5/6/7        regs     p (1)    bmu     1/2/3   p (O)     regs    p (2) 9/a/b      2
                                                                                                                          -0-2

                                                              regs     regs p (2)         d/eff        regs     regs     bmu     5/6/7   p. (O)   p (1)    mau O            2
                                                              p (2)   regs alu            1/2/3        regs     regs     bmu     5/6/7   p (O)    p (1)    mau O            2
                                                              regs    p (1) alu           1/2/3        regs     regs     bmu     5/6/7   p. (O)    regs    p (2) 9/a/b      1
                                                              regs    p (1) alu           1/2/3        regs     regs     bmu     5/6/7   p. (O)    regs    p (2) 9/a/b      1
                                                                                                                          -1-1

                                                              p (O)   regs       alu      1/2/3         regs    p (1)    bmu     1/2/3   regs     regs     p (2)   d/eff    0
                                                              p (O)   regs       alu      1/2/3         regs    p (1)    bmu     1/2/3   p (2)    regs     mau     1/2/3    0
                                                              regs    p (1)      alu      1/2/3        regs     regs     p (2)   d/eff   p (O)    regs     mau     1/2/3    1
                                                              regs    p (1)      alu      1/2/3        p (2)    regs     bmu     1/2/3   p (O)    regs     mau     1/2/3    1
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 86 of 94 Page ID #:119


                                                                      US 6,289,434 B1
                                          39                                                                               40
                                               -continued
                          3OO O30 OO3, 210, 201 120 021 O12 102 111

             ALU                               BMU                            MAU                   ES

  In A. In B      Out     Code    In A.    In B    Out     Code In A.      In B    Out     Code Code

  regs    p (1)    alu    1/2/3   p (O)     regs   bmu     1/2/3    regs   regs    p (2)   d/eff    3
  p (O)   regs     alu    1/2/3    regs    p (1)   bmu     1/2/3   p (2)   regs    mau     1/2/3    0
  regs    p (1)    alu    1/2/3    regs     regs   p (2)   d/eff   p (O)   regs    mau     1/2/3    1
  regs    p (1)    alu    1/2/3   p (2)     regs   bmu     1/2/3   p (O)   regs    mau     1/2/3    1
  regs     regs   p (2)   d/eff   p (O)     regs   bmu     1/2/3    regs   p (1)   mau     1/2/3    3
  regs     regs   p (2)   d/eff    regs    p (1)   bmu     1/2/3   p (O)   regs    mau     1/2/3    2
  regs     regs   p (2)   d/eff    regs    p (1)   bmu     1/2/3   p (O)   regs    mau     1/2/3    2
  p (2)   regs     alu    1/2/3    regs    p (1)   bmu     1/2/3   p (O)   regs    mau     1/2/3    2.


 2.6 Addressing                                                                            2.6.2.1.3 Pointer Indirect Addressing with Post-Modify
 2.6.1 Instruction                                                                            In pointer indirect addressing with post-modify, the oper
   In this architecture, program and data memory share the                                 and is addressed through the memory pointer and the
 Same memory Space. Program memory hierarchy is built on                                   memory pointer is modified after the access by adding the
 the concept of pages. Pages are 64K Dwords (32 bit word)                                  value in the Specified indeX register to it.
 in size. Each MPU can directly address program memory                                     2.6.2.1.4 Circular Addressing
 locations automatically (ie, without any program                                             In circular addressing, one of the memory accesses can be
 intervention) through the least significant word (lower 16                                either a read from or a write to, a circular buffer maintained
 bits) of the Program Counter (PC) within a 64KDword (32                             25    in local memory. The address pointer wraps around on
 bit word) page of memory. To address a program memory                                     Sequential reads or writes.
 location that is off page, program intervention is required,                              2.6.2.1.5 FIFO Addressing
 viz, the next most significant 8 bits of the PC must be loaded.                              In FIFO addressing, one of the memory accesses can be
 Pages are relocatable in the 64 MByte UMP address space.                                  either a read from or a write to, a FIFO that is maintained in
 This is the current implementation of the UMP. In Subse                                   local memory. FIFO flags can be used as condition codes for
 quent implementations the addressable range may expand to                                 program branches.
 4 GB.                                                                                     2.6.2.1.6 Bit Reversed Addressing
   The MPU instruction space is also addressed by the Link                                    Bit reversed addressing is useful for implementing FFTs.
 Register (LR). The Link Register is used for subroutine                                   2.7 Program Execution
 returns and hardware-loop returns. The operation of these                           35    2.7.1 Pipeline Operation
 registers is explained in detail in the Section on program                                   The MPU's implement a classic RISC pipeline for
 execution.                                                                                instruction execution. In its most basic form, its a four phase
 2.6.2. Data                                                                               pipeline. The four phases of the MPU pipeline are:
    Data memory hierarchy is also built on the concept of 64K
 Dword pages and the concept of 32 Dword blocks. Sequen                              40
 tial access to the local memory Spaces is within a 64 word                                        e IF          -Instruction Fetch and Preliminary Decode
 directly addressed block if it is to a four-port memory Space                                     e OF          -Operand Fetch and Primary Decode
                                                                                                   s EX          -Execute
 or within a 256 word sequentially addressed block if it is to                                     e WB          -Write Back
 a Single or multi-port memory Space. Page data memory
 address's are effectively the concatenation of the least                            45
 significant 8, 10 or 11 bits of the memory pointers for each
 access, with the 5 bit direct addresses. Move instructions can
 Set the memory pointers. Pages are relocatable in a 64                                                   Clock m      Clock m+1     Clock m+2      Clock m+3
 MByte UMP address space.
 2.6.2.1 Addressing Modes                                                            50 Instr.n             IF             OF            EX             WB
    All Data addressing in computational instructions is done                           Instr. n+1                         IF            OF             EX
 through four fields in the least significant 20 bits of the                            Instr. n+2                                       IF             OF
                                                                                        Instr. n+3                                                      IF
 instruction word. A maximum of four independent memory
 accesses are allowed per computational instruction. There
 may be another memory access if there is a concurrent move                          55       The EXECUTE part (EX) of the pipeline can be extended
 instruction also being executed. These may be read or write                               over multiple clocks, depending on the complexity of the
 accesses. The four fields may specify either pointer concat                               operation. For example, a multiply operation would take two
 enated direct addresses or indirect addresses, depending on                               clock cycles to execute, whereas, an alu or shift operation
 the addressing mode for that field.                                                       would take only one clock cycle to execute. Pipelined
 2.6.2.1.1 Pointer Direct Addressing                                                  60   consecutive multiply accumulates would produce a result
    In pointer direct addressing, the address of each memory                               every clock cycle, but the execution latency would be two
 access is formed by concatenating the most significant bits                               clock cycles. Three computational operations can be started
 of a memory pointer with the 5 bit direct address specified                               every clock cycle. The multiplier latency is maintained by
 in the appropriate instruction field.                                                     the assembler, in that a non-multiply operation using the
 2.6.2.1.2 Pointer Indirect Addressing                                                65   multiplier may not be started in the instruction following a
    In pointer indirect addressing, the memory pointer is                                  multiply. On the other hand, Successive multiply-accumulate
 directly used to address the operands.                                                    instructions are allowed.
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 87 of 94 Page ID #:120


                                                              US 6,289,434 B1
                                41                                                                         42
 2.7.1.1 Description of Phases                                                  if (condition) goto long direct address;
 2.7.1.1.1 Instruction Fetch Phase (IF)
    MPUs fetch two instructions in the same clock cycle (for
 a Super-Scalar two issue pipeline.) Both instructions are                      Phase          Operations
 Simultaneously dispatched for execution depending on the                  5
 type of the instruction and availability of resources.                         IF             preliminary decode:
 Resources include execution units and memory access                                           conditional direct goto flag = TRUE.;
 cycles. There can only be five local memory accesses in any                                   if (prediction bit)
 one clock cycle. Four of these accesses are to the four port                                     PC (15:0) = 16 bits of immediate long address in instruction;
                                                                                                 PC Buffer = PC + 1:
 memory while the fifth one can be to either the local single                                  else
 port memory or to an external memory location. Most                                             PC = PC + 1;
 Branch instructions can be executed in parallel with com                                         PC Buffer = 16 bits of immediate long address in instruction;
 putational instructions. Instructions that cannot be executed                  OF             if (conditional direct goto flag)
                                                                                                  if (condition .xor-prediction)
 in parallel are held till the next decode phase. There is only                                        PC = PC Buffer;
 a two instruction buffer in each MPU (for two issue Super                 15                          IF = NULL.; (nullify current (wrong) instruction fetch)
 Scalar operation), i.e., the MPU can only look ahead two                       EX             null:
 instructions. Speculative fetching of branch target instruc                    WB             null:
 tions is also performed, which, as is shown in the Section on
 branching, greatly improves processor performance. In the                      2.7.1.2.3 Unconditional In-Direct Branch
 IF phase a preliminary decode of the instruction is done,                      goto (amemnfive bit address); // any of mem0,mem1,
 Such as determining the instruction type, ie computational or                       mem2,mem3 allowed
 non-computational, etc.                                                        goto (GmemShort address;
 2.7.1.1.2. Operand Fetch and Decode Phase (OF)
    Data integrity over consecutive instruction writes and
 operand fetches from the same location is maintained by                   25
 assembler or compiler (Software) pipelining of the write                            Phase             Operations
 back data. Computational instructions can fetch up to four                          IF                preliminary decode;
 memory operands in each phase. Since only four memory                                                 indirect goto flag = TRUE;
 accesses can be made by a computational instruction in one                          OF                if (indirect goto flag)
                                                                                                          fetch operand;
 cycle, writes from previous instructions have priority over                                              PC = operand;
 reads from the current instruction. When Such a contention                                              IF = NULL.; nullify current (wrong) instruction fetch)
 is encountered, the MPU is stalled until the the next cycle.                        EX                null;
 Instruction decode is accomplished through direct decode of                         WB                null;
 the opcode and type bits in the instruction word, and indirect
 decode through the dictionaries.                                          35   2.7.1.2.4 Conditional In-Direct Branch
 2.7.1.1.3 Execute Phase (EX)                                                   if (condition) goto (amemnfive bit address); // mem0,
    During the execute phase, the address computations with                          mem1,mem2,mem3
 the indeX registers and the execution unit operations are                      if (condition) goto (a memShort address;
 performed. Results from the current execute phase are
 available to the next instruction's execute phase through the             40
 alu, mau and bmu output registers and to the execute phase
 after that through the alureg, bmureg and maureg Output                                  Phase                Operations
 registers.
                                                                                          IF                   preliminary decode:
 2.7.1.1.4 Writeback Phase(WB)                                                                                 conditional indirect goto flag = TRUE.;
    In the writeback phase, the results of the operations are              45                                  PC = PC + 1;
 written to memory. Write memory accesses always have                                     OF                   if (conditional indirect goto flag)
 priority over reads.                                                                                             fetch operand;
 2.7.1.2 Branch Instructions                                                                                     if (condition) then
                                                                                                                    PC = operand;
    In this section we will deal in detail with all the pipelining                                                     IF = NULL.;
 issueS associated with program flow instructions. Each Step               50             EX                   null;
 of the pipeline alongwith all that is happening will be                                  WB                   null;
 explained.
    Note: What follows are details for a single issue pipeline                  2.7.1.2.5 Unconditional Direct Subroutine Branch
 only.                                                                          call long direct address,
 2.7.1.2.1 Unconditional Direct Branch                                     55
 goto long direct address,
                                                                                Phase Operations
 Phase     Operations                                                      60   IF        preliminary decode:
                                                                                          if (count valid flag) II always valid except when
 IF        preliminary decode:                                                            immediately
           PC (15:0) = 16 bits of immediate long address in instruction;                     direct call flag = TRUE.: If following an
 OF        null;                                                                               indirect “for instruction
 EX        null;                                                                               if (for count l= 0)
 WB        null;
                                                                           65
                                                                                                  TOS (31) = TRUE.;
                                                                                               else
                                                                                                 TOS (31) = .FALSE.:
 2.7.1.2.2 Conditional Direct Branch
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 88 of 94 Page ID #:121


                                                                  US 6,289,434 B1
                                       43                                                                                   44
                                   -continued                                                                            -continued
 Phase Operations                                                                 Phase Operations
         if (for loop flag &&. (for end addr = = PC (6:0)) &&.                                    PC = PC Buffer;
         (for count = 0))                                                                       for loop flag = PC Buffer (31);
            TOS (30:0) = LNK:                                                                   IF = NULL;        If nullify current (wrong) instruction fetch
         else                                                                     EX      if (pop flag)
           TOS (30:0) = PC + 1:                                                              TOS = (SP);
         for loop flag = .FALSE.;                                                            pop flag = .FALSE.;
       PC = immediate long address in instruction;                                           tos valid flag = TRUE.;
       SP = SP - 1;                                                                       if (push flag)
          tos valid flag = TRUE.                                                             (SP) = TOS;
       else                 // previous instruction was an indirect “for”                    push flag = .FALSE.;
          IF = NULL;        // nullify instruction fetch                                  null:
 OF    if (direct call flag && IF = NULL.)
          (SP) = TOS; // TOS is Top Of Stack cache register                  15
 EX    null:                                                                      2.7.1.2.7 Unconditional In-direct Subroutine Branch
 WB    null:
                                                                                  call (amemnfive bit address); // any of mem0,mem1,
                                                                                       mem2,mem3 allowed
 2.7.1.2.6 Conditional Direct Subroutine Branch                                   call (a memShort address;
 if (condition) call long direct address;
                                                                                  Phase           Operations
 Phase Operations                                                                 IF              preliminary decode:
 IF    preliminary decode:                                                   25                   if (count valid flag)
       if (count valid flag)                                                                         in-direct call flag. TRUE.;
          conditional direct call flag = TRUE.;                                                      if (for count = 0)
          if (prediction bit)                        // branch likely                                   TOS (31) = TRUE.;
                                                                                                    else
             prediction flag = TRUE.;                                                                  TOS (31) = .FALSE.:
             if (for loop flag &&. (for end addr = = PC (6:0)))                                     if (for loop flag &&. (for end addr = = PC (6:0)) &&.
                if (for count = 0)                                                                  (for count = 0))
                   TOS (31) = TRUE.;                                                                   TOS (30:0) = LNK:
                   TOS (30:0) = LNK:                                                                else
                   PC Buffer (31) = TRUE.:                                                                TOS (30:0) = PC +1;
                   PC Buffer (30:0) = LNK:                                                          for loop flag = .FALSE.;
                 else
                                                                                                    SP = SP - 1;
                    TOS (31) = .FALSE.:                                      35                     tos valid flag = TRUE.;
                    TOS (30:0) = PC + 1:                                                          else
                    PC Buffer (31) = .FALSE.:                                                       IF = NULL.;
                    PC Buffer (30:0) = PC + 1:                                    OF              if (indirect call flag && IF = NULL.)
               else
                 TOS (31) = for loop flag:                                                           fetch operand;
                 TOS (30:0) = PC + 1:                                                                (SP) = TOS;
                  PC Buffer (31) = for loop flag:                            40                      PC = operand; If operand has branch address
                  PC Buffer (30:0) = PC + 1:                                                      IF = NULL.; (nullify current (wrong) instruction fetch)
               PC = immediate long address in instruction;
                                                                                  EX              null:
               SP = SP - 1;
                                                                                  WB              null:
               tos valid flag = TRUE.
               for loop flag = .FALSE.;                                           2.7.1.2.8 Conditional In-direct Subroutine Branch
         else                                        // branch unlikely      45
               prediction flag = .FALSE.;                                         if (condition) call (Gmemnfive bit address); // mem0,
               if (for loop flag &&. (for end addr = = PC (6:0)))                      mem1,mem2,mem3
                  if (for count = 0)                                              if (condition) call (GmemShort address;
                     PC (30:0) = LNK:
                 else
                      PC (30:0) = PC + 1:                                    50
               else
                 PC (30:0) = PC +1;                                               Phase Operations
               PC Buffer (31) = .FALSE.:
               PC Buffer (30:0) = immediate long address in instruction;          IF      preliminary decode:
       else IF = NULL.;                                                                   if (count valid flag)
 OF    if (conditional direct call flag && IF = NULL.)                       55              conditional indirect call flag = TRUE.;
          if (prediction flag)                                                               if (prediction bit)                     // branch likely
             (SP) = TOS;                                                                        prediction flag = TRUE.;
             if (condition)                                                                     if (for loop flag & & (for end
                pop flag = TRUE.;                                                               addr = = PC (6:0)))
                 SP = SP + 1;                                                                      if (for count = 0)
                 tos valid flag = .FALSE.;                                   60                       TOS (31) = TRUE.;
         else                                                                                         TOS (30:0) = LNK:
               if (condition)                                                                         PC Buffer (31) = TRUE.:
                  TOS (31) = for loop flag:                                                               PC = LNK:
                  TOS (30:0) = PC;                                                                  else
                  push flag = TRUE.;                                                                      TOS (31) = .FALSE.:
                 SP = SP - 1:
                                                                             65
                                                                                                          TOS (30:0) = PC + 1:
               tos valid flag = TRUE.;                                                                    PC Buffer (31) = .FALSE.:
         if (condition .xor-prediction flag)      // incorrectly predicted                                PC = PC + 1;
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 89 of 94 Page ID #:122


                                                                      US 6,289,434 B1
                                          45                                                                             46
                                                                                     if (condition) return;
                                     -continued
 Phase Operations
                else                                                            s Phase      Operations
                  TOS (31) = for loop flag:                                          IF      preliminary decode:
                  TOS (30:0) = PC + 1:                                                       conditional return flag = TRUE.;
                  PC Buffer (31) = for loop flag:                                            if (prediction bit)
                   PC = PC + 1;                                                                   prediction flag = TRUE.;
                SP = SP - 1;                                                                      PC Buffer (31) = for loop flag:
                tos valid flag = TRUE.;                                         1O                PC Buffer (30:0) = PC (30:0) + 1:
                for loop flag = .FALSE.;                                                          if (tos valid flag)
           else                                           // branch unlikely                        PC = TOS;
                prediction flag = .FALSE.;                                                           for loop flag = TOS (31);
                if (for loop flag &&. (for end addr = = PC (6:0)))                                else
                   if(for count = 0)                                                                 PC = operand;                         ff from stack
                      PC (30:0) = LNK:                                          15                   for loop flag = operand (31);
                  else                                                                            tos valid flag = .FALSE.;
                     PC (30:0) = PC + 1:                                                          SP = SP + 1;
                else                                                                         else
                  PC (30:0) = PC +1;                                                              prediction flag = .FALSE.;
                PC Buffer (31) = .FALSE.:                                                         PC = PC + 1;
       else                                                                     2O                if (tos valid flag)
          IF = NULL.;                                                                               PC Buffer = TOS:
 OF    if (conditional indirect call flag && IF = NULL.)                                          else
           fetch operand;                                                                          PC Buffer = operand;                      ff from stack
           if (prediction flag)                                                      OF      if (conditional return flag)
              (SP) = TOS;                                                                       if (condition .xor-prediction)
              if (condition)                                                                       PC = PC Buffer;
                 pop flag = TRUE.;                                              25                 for loop flag = PC Buffer (31);
                 SP = SP + 1;                                                                      IF = NULL.;           If nullify current (wrong) instruction
                 tos valid flag = .FALSE.;                                                         fetch
           else                                                                              if (prediction flag)
              if (condition)                                                                    fetch (SP);
                 TOS (31) = for loop flag:                                                      if (condition)
                 TOS (30:0) = PC (30:0);                                        3O                 SP = SP-1;
                 push flag = TRUE.;                                                                tos valid flag = TRUE.; // always set true, although IF
                  SP = SP - 1:                                                                       Overrides setting
                  tos valid flag = TRUE.;                                                         else
           if (condition)                                                                           TOS = (SP);
                PC = operand;                                                                else
           if (condition .xor-prediction flag)                                  35                if (condition)
              for loop flag = PC Buffer (31);                                                        SP = SP +1;
              IF = NULL.;           If nullify current (wrong) instruction                           tos valid flag = .FALSE;
                fetch to fix TOS                                                                    pop flag = TRUE;
 EX    if (pop flag)                                                                 EX      if (pop flag)
          TOS = (SP);                                                                           TOS = (SP);
          pop flag = .FALSE.;                                                   40              tos valid flag = TRUE.;
          tos valid flag = TRUE.;                                                               pop flag = .FALSE;
       if (push flag)                                                                WB      null:
          (SP) = TOS;
          push flag = .FALSE.;
 WB null;                                                                            2.7.1.3 Loop Instructions
                                                                                45 2.7.1.3.1 Direct Loop
 2.7.1.2.9 Unconditional Return                                                      for (n) // where 0>nk=256
 return,

                                                                                50 Phase Operations
           Phase                   Operations                                        IF    preliminary decode:
                                                                                           for direct flag = TRUE.;
           IF                      preliminary decode:                                     TOS (31) = for loop flag:
                                   return flag = TRUE.                                     TOS (30:24) = for end addr;
                                   if (tos valid flag)                          55         if(count valid flag)
                                      PC = TOS;                                              TOS (23:16) = operand; //loop count from memory, previous
                                      for loop flag = TOS (31);                               loop is indirect
                                   else                                                    else
                                     PC = operand;              ff from stack                TOS (23:16) = for count;
                                      for loop flag = operand (31);                        TOS (15:0) = LNK:
                                   tos valid flag = .FALSE.;                               tos valid flag = TRUE.
                                   SP = SP + 1;                                 60         for end addr = 7 lsbs of immediate end address in instruction
           OF                      if (return flag)                                        word;
                                     TOS = (SP);                                           for count = 8 bits of immediate (loop count - 1) in
                                      tos valid flag = TRUE.;                              instruction word;
           EX                      null:                                                   for loop flag = TRUE.;
           WB                      null:                                                   count valid flag = TRUE.;
                                                                                65         LNK = PC = PC + 1:
                                                                                           SP = SP - 1;
 2.7.1.2.10 Conditional Return
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 90 of 94 Page ID #:123


                                                                 US 6,289,434 B1
                                       47                                                                                   48
                                    -continued                                                                           -continued
 Phase Operations                                                                  Phase Operations
 OF     if (for direct flag)                                                                              SP = SP + 1;
        (SP) = TOS;                                                                                       pop flag = TRUE.
 EX     null;                                                                                             tos valid flag = .FALSE.;
 WB     null;                                                                                        else
                                                                                                          PC = PC;
                                                                                                          IF = NULL.; // nullify current instruction fetch
 2.7.1.3.2 Indirect Loop                                                      1O                          and repeat
                                                                                                   else
 for (Gmemnfive bit address); // mem0,mem1, mem2,                                                    PC = PC + 1;
      mem3                                                                                 else
 for (GmemShort address);                                                          OF
                                                                                             PC = PC + 1;
                                                                                           if (pop flag)
                                                                              15              TOS = (SP);
                                                                                              pop flag = .FALSE.;
                                                                                              tos valid flag = TRUE;
 Phase Operations
 IF     preliminary decode:
        for indirect flag = TRUE.,                                                 2.7.1.4 Move Instructions
        TOS (31) = for loop flag:
        TOS (30:24) = for end addr;
        if (count valid flag)                                                      2.7.1.4.1 Immediate Data Move
           TOS (23:16) = for count operand; // from memory, previous
           loop is indirect                                                        memnfive bit address. W =Sixteen bit immediate
        else
           TOS (23:16) = for count;                                           25        data; // n=0,1,2,3
        TOS (15:0) = LNK:                                                          memShort address. W=Sixteen bit immediate data;
        tos valid flag = TRUE.                                                          w=0,1
        for end addr = 7 lsbs of immediate end address in instruction
        word;
        for loop flag = TRUE.;
        count valid flag = .FALSE.;
                                                                                   Phase Operations
        SP = SP - 1;
 OF     if (for indirect flag)                                                     IF      preliminary decode:
           fetch operand;
           for count = 8 bits of immediate (loop count - 1) in operand;            OF      if (INSTR (25:24) = 10)
           count valid flag = TRUE.;                                          35              wr flag = .FALSE.;
           (SP) = TOS;                                                                     else
 EX     null;                                                                                 wr flag = TRUE.;
 WB     null;                                                                              if (INSTR (25:22) = 00x1)
                                                                                              MV Buffer (31:15) = INSTR (23); II sign bit
                                                                                              MV Buffer (14:0) = INSTR (14:0);
 2.7.1.3.3 Loop operation                                                     40
                                                                                           else if (INSTR (24) = 0)
    The following loop pipeline is only a template of loop                                    MV Buffer (31:16) = MV Buffer;
                                                                                              MV Buffer (15:0) = INSTR (23) (14:0);
 operation. Pipeline register assignments Specifically                                     else if (INSTR (24) = 1)
 described for various other instructions will always override                                MV Buffer (31:16) = INSTR (23) (14:0);
 the assignments shown below. In the case of the SP, assign                                   MV Buffer (15:0) = MV Buffer;
                                                                                           if (pointer direct write) // offset = 00h.
 ments in the other instructions would nullify (if opposing)                  45              P3WR ABuffer (7:0) = memm (7:0);
 the ones below.                                                                              if (post index        // memm (30) = 1
                                                                                                 mem = mem + im; // offset = 1Ch (miO), 1 Dh (mi1),
                                                                                                 1Eh (mi2), 1Fh (mi3)
                                                                                           else if (pointer offset write)
 Phase Operations                                                                             P3WR ABuffer (7:5) = memm (7:5);
                                                                              50              P3WR ABuffer (4:0) = INSTR (19:15); // 5 LSB short address
 IF if (for loop flag)                                                                        (offset)
         if (for end addr = = PC (6:0))                                                    else if (short direct write)
            if (count valid flag)                                                             P3WR ABuffer (6:0) = INSTR (21:15);
               if (for count = 0)                                                             P3WR ABuffer (7) = “0”;
                                                                                   EX      if (pointer direct write && wr flag) // offset = 00h
                  for count = for count - 1:                                  55              (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
                  for loop flag = TRUE.;                                                   else if pointer offset write && Wr flag)
                else                                                                          (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
                  if (!tos valid flag)                                                     else if (short direct write & & Wr flag)
                     for loop flag = operand (31);       If operand fetched                   (P3WR ABuffer (7:0) + base = MV Buffer;
                       from stack                                                          null:
                       for end addr = operand (30:24);                        60
                       for count = operand (23:16);
                       LNK = operand (15:0);
                  else                                                             2.7.1.4.2 Direct Address Move with Immediate Burst Length
                       for loop flag = TOS (31);
                       for end addr = TOS (30:24);                                 memnfive bit address=ten bit direct address; //
                       for count = TOS (23:16);                               65     Single transfer
                       LNK = TOS (15:0);
                  PC = PC + 1;                                                     ten bit direct address=memnfive bit address, 27; //
                                                                                        burst 27
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 91 of 94 Page ID #:124


                                                                  US 6,289,434 B1
                                        49                                                                                 SO
                                                                                                                    -continued
 Phase Operations                                                             Phase Operations
 IF    preliminary decode:                                                                     mem= memn + im; if           1Eh (mi2), 1 Fh (mi3)
       if (dma length = 0 (dma length = 1 && dma indirect flag)                             if (first transfer) then
          dma indirect flag = .FALSE.;                                                         LADR ABuffer (9:0) = ten bit long direct
          dma rd flag = TRUE.;                                                                   address + 1;
          dma length = INSTR (14:10); // immediate burst length                             else
          from instruction                                                                       LADR ABuffer (9:0) = LADR ABuffer (9:0) + 1:
          length valid flag = TRUE.;                                                      if (dma length = 0 &&. (NOTdma indirect flag))
          PC = PC + 1;                                                                      (dma indirect flag & & dma length = 1))
       else                                                                                 dma rd flag = .FALSE.;
          IF = NULL;                                                                      else
 OF    null:                                                                                 dma rd flag = TRUE.;
 EX    null:                                                                              if (dma length = 0)
 WB    null:                                                             15                  dma length = dma length - 1; II assignment is overridden
                                                                                             by move instr.
 2.7.1.4.3 Direct Address Move with Indirect Burst Length
 memnfive bit address=ten bit immediate address,
    memo offset;
 ten bit immediate address=memnfive bit address,                              EX        if(dma Wr flag)
    memo offset;                                                                          if (pointer direct write) // offset = 00h.
                                                                                             (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
                                                                                          else if (pointer offset write)
                                                                                             (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
 Phase Operations                                                       25                else if (short direct write)
                                                                                             (P3WR ABuffer (7:0) + base) = MV Buffer;
 IF    preliminary decode:                                                                else if (long direct write)
       if (dma length = 0 (dma length = 1 && dma indirect flag))                             (LADR ABuffer (9:8) P3WR ABuffer (7:0) + base)
          dma rd flag = TRUE.;                                                               = MV Buffer;
          length valid flag = .FALSE.;                                                    dma wr flag = .FALSE.; // always set false, although OF
          PC = PC + 1;                                                                    overrides setting
       else
          IF = NULL.;
 OF    fetch operand (burst length);                                          2.7.1.5 Miscellaneous Instructions
       dma indirect flag = TRUE.;                                             2.7.1.5.1. No-operation
       dma length = operand (4:0); // burst length - 1
       length valid flag = TRUE.;
 EX    null:                                                            35
 WB    null:
                                                                                                 Phase                      Operations
 2.7.1.4.4 MPU DMA Operation                                                                     IF                         preliminary decode;
                                                                        40                       OF                         null;
                                                                                                 EX                         null;
                                                                                                 WB                         null;
 Phase Operations
 OF    if (dma rd flag)                                                       2.7.1.6 Computational Instructions
          if (dma indirect flag && (dma length = 0 &&.                  45    2.7.1.6.1 Non multiply instruction
          length valid flag))
             dma Wr flag = .FALSE.;
          else
               if (long direct address to short address) If direct or
               indirect short address                                              memD Ox23 = alu & memD mask,
                 MV Buffer = (ten bit long direct address + base);                 bmu = bmu << 16:
               else                                                     50         Phase              Operations
                  MV Buffer = (mem);
               if (pointer direct write) // offset = 00h, 1Ch, 1Dh,                IF                 preliminary decode:
               1Eh, 1 Fh                                                                              PC = PC + 1;
                  P3WR ABuffer (7:0) = memm (7:0); ff offset = OOh                 OF                 fetch operands;
               else if (pointer offset write)                                                         if (post index memn & & read from mem. & &
                  P3WR ABuffer (7:5) = memm (7:5);                      55                            limmediate value)
                  P3WR ABuffer (4:0) = INSTR (19:15); // 5 LSB short                                     mem= memn + im;
                  address (offset)                                                                    read dictionaries;
               else if (short direct write)                                                           decode dictionary entries;
                  P3WR ABuffer (6:0) = INSTR (21:15);                              EX                 perform computational operations;
                  P3WR ABuffer (7) = “0”;                                                             if (mau operation)
               else if (long direct write)                               60                              MAU = result of operation;
                  if (first transfer)                                                                 if (alu operation)
                  P3WR ABuffer (7:0) = INSTR (7:0);                                                      ALU = result of operation;
               else                                                                                   if (bmu operation)
                  P3WR ABuffer (7:0) =                                                                   BMU = result of operation;
                  LADR ABuffer (7:0);                                                                 if (agu operation)
               dma wr flag = TRUE.;                                      65
                                                                                                         MEMin = MEMn+ im:
               if (post index) // memm (30) = 1, offset = 1 Ch (miO),                                 if (output = (MAU, ALU or BMU registers)
               1Dh (mi1),                                                                                write appropriate output register to memory;
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 92 of 94 Page ID #:125


                                                          US 6,289,434 B1
                                  S1                                                                  52
                                                                        tions in the pipeline and branches to the interrupt target
                               -continued                               address. The interrupt target address is a fixed decode of the
                                                                        interrupt Specification bits. The interrupt targets are mapped
      memo Ox23 = alu & memD mask,                                      into the MPU memory space.
      bmu = bmu << 16:                                                  2.9 Interface
      Phase       Operations
                                                                           Data transfer into and out of the MPU is through the block
                  if (post index memn & & write to mem)                 communication protocol. The Block communication Speci
                    mem= mem + im;                                      fication can be found in the chapter on UMP architecture.
                                                                        Block data transfers into and out of the MPU can proceed
 2.7.1.6.2 Multiply instruction                                         independent of MPU data path operation. That is, a burst
                                                                        move using a move instruction is basically a DMA transfer
                                                                        and can proceed in parallel with MPU instruction execution.
                                                                        Only one read or write DMA transfer operation can be going
 mau = alu * memo mask:                                                 on at a time. If another move instruction follows, or the
 Phase Operations                                                  15
                                                                        instruction cache makes a request to fill the cache, then the
 IF     preliminary decode:
                                                                        current transfer has to complete before the Second one can
        PC = PC + 1;
                                                                        proceed. While the second transfer is waiting the MPU will
 OF     fetch operands;                                                 stall. During a DMA transfer, the MPU transfer bit in the
        read dictionaries;                                              PSW is set. There are two bits, one for the MPU as a master
     decode dictionary entries;                                         and the other for the MPU as a target. Once the transfer has
 EX1 perform carry-save addition of multiply operation;                 been completed, the appropriate bit is reset.
     mau carry = carry output of carry-save addition;
     mau save = save output of carry-save addition;                                    3. Memory Management Unit
 EX2 if (mau operation)                                                 3.1. Overview
        MAU = mau carry + mau save; (carry propagate addition)
 WB if (output = (MAU, ALU or BMU registers)
                                                                          The Memory Management Unit (MMU) is responsible for
        write appropriate output register to memory;                    all global data transfer operations. This includes inter
                                                                   25   processor transfers, transferS to and from external memory,
                                                                        transfers between local memory units, etc. The MMU arbi
 2.7.1.7 Interrupt Handling                                             trates multiple transfer requests and grants accesses to
 2.7.2 Branching and Looping                                            available parallel data transfer resources. For example, the
    Speculative fetching of branch target instructions allows           MMU could be reading external memory for one MPU
 Zero-Overhead unconditional branches and Zero cycle or                 while it was coordinating and executing three other Separate
 Single cycle conditional branches (depending on whether the            parallel memory data transfers between three MPU pairs.
 branch is taken or not). Static branch prediction is provided          Internal or external memory transferS take place based on
 in the instruction word, which if used judiciously can                 the memory address given by the requesting Source. This is
 consistently provide Zero-Overhead conditional branching.              also true for direct memory to processor or processor to
 Static branch prediction is used to Selectively fetch operands    35   processor data transferS Since every resource on chip is
 So that they are ready for the execution units.                        memory mapped.
    Zero-Overhead loops are implemented using an 8bit Loop              3.2 MMU Operation
 Count/Condition Register (LCR) and a 16 bit Link Register              3.2.1 Arbitration
 (LR). The LCR is used to maintain the current loop count or               There are a total of 16 request ports to the MMU. These
 the loop termination condition code. Loops can have a             40   requests are Serviced based on available communication
 maximum count of 256. The loop terminates when this count              resources, pre-assigned priorities, time of request and round
 reaches Zero or the termination condition is met. The LR               robin schemes. In the current implementation of the UMP,
 contains the address of the first instruction of the current           there are direct data transfer paths to all the peripheral
 loop. The loop count can be an immediate value in the loop             interface blockS. Each of these interfaces has a Supervisor
 instruction or a value in a memory location. The last             45   assigned priority level for data transfers. The MPUs also
 instruction in the loop is specified by its addresses least            have priority levels assigned for a particular task running on
 Significant byte, and is included in the loop instruction word.        them. Again, these priority levels are assigned by the Super
 2.7.3 Subroutines, Interrupts and Nested Loops                         visor. There are a total of eight priority levels. These priority
    Subroutine calls, interrupts and nested loops all make use          levels range from 000 (lowest priority) to 111 (highest
 of a user definable Stack. This Stack can be defined anywhere     50   priority). For example, the CDI (CRT display interface)
 in the memory Space, preferably in local memory, and                   would generally be set to the highest priority level (111)
 cannot be more than 256 locations deep. The Stack Pointer              Since memory accesses to the frame buffer in local memory
 (SP) points to the top of this stack. When a subroutine call,          cannot be interrupted for too long without breaking up the
 interrupt or nested loop is encountered in the instruction             display. The MPUs are assigned any of the lower four
 Stream, the return address is loaded into the Link Register       55   priority levels, ie, levels 0 to 3. This means that it is implied
 (LR), and the address in the LR along with the value in the            that the most significant bit of an MPU priority level is
 LCR is pushed onto the stack. The Stack Pointer is incre               always 0. Therefore, only the two least significant bits of the
 mented. On encountering a return instruction, the current              priority are stored and transferred by the MPUs.
 value in the LR is used as the target address, the Stack is            3.2.2 Privilege
 popped and that new address from the Stack is loaded into         60     Privilege levels (Supervisor or user) are also transmitted
 the LR. This scheme delivers Zero-overhead branches on                 with the transfer requests. AS it Stands writes to Supervisory
 unconditional Subroutine calls, nested loops and interrupts.           memory Segments, words orbits by user transfer requests go
 2.7.4 Power-Up Sequence                                                through without the data being actually written. There is
 2.8 Interrupts                                                         currently no trap generated on Such acceSS Violations.
    On receiving an interrupt request, the MPU disables            65   3.2.3 Resource Allocation
 interrupts, loads the Link Register with the current value of            The MMU routes data transfer requests through it. It
 the Program Counter, completes execution of all the instruc            decodes the top bits of the transfer address and routes the
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 93 of 94 Page ID #:126


                                                      US 6,289,434 B1
                              S3                                                                       S4
 data to the appropriate memory Segment. If the Segment is              4.1.1 Detailed Description
 currently not in use than its lock bit is Set and the transfer            The four timers are specified as timers 0, 1, 2 and 3. All
 proceeds. If the lock bit is Set, meaning that another transfer        four timers are essentially 16 bit down counters. When used
 to the same memory Segment is taking place, than the MMU               in 32 bit mode, the least significant 16 bits of the timer
 does nothing, ie, RDY to the transfer initiator (master)               (timers 0 or 2 as the case may be) is used as a Scaling
 remains deasserted. When the previous transfer completes,              counter. The process of Specifying timers 0 or 2 as Scaling
 than the current transfer is forwarded, and the MMU waits              counters, will Set the respective timers to operate in 32 bit
 for the RDY from the target, which it then passes back to the          mode. There are interrupt bits for each of the timers to
 master. Communication between the MPUs and the MPUs                    Specify whether they should generate an interrupt or not
 and peripherals is through a four lane data highway. The               when they have counted down to zero. The timers can be
 lanes of the highway are basically data transfer resources.            programmed to work in Start-Stop mode or continuous-loop
 Lanes are assigned depending on availability. When only                mode. In the Start-Stop mode of operation the value from the
 one lane is available for multiple transfer requests, than             period register is loaded into the counter and the counter
 arbitration rules apply.                                               counts down to Zero and Stops. It generates an interrupt if the
 3.3 DMA Engine                                                    15
                                                                        respective interrupt bit is Set. It then staySat Zero indefinitely
    The MMU includes a DMA engine that can be pro                       or until another start command is given. In the continuous
 grammed to automatically transfer bursts of data between               loop mode, the counter re-loads itself from its own period
 two memory locations. The DMA registers can be pro                     register when the count reaches Zero and Starts all over
 grammed to perform 2-D data transfers such as in BitBLT                again. This goes on indefinitely, until the Stop command is
 operations. Either the Source or destination address can be            given through the control register.
 designated to be outside the UMP address space, but not                4.1.2 Register Descriptions
 both. When one of the addresses is outside UMP memory                  4.1.2.1 Timer Status and Control Register TSCR (R/W)
                                                                          See FIG. 113.
 Space, then the DMA proceeds by concatenating the 26 bits              4.1.2.2 Timer Period/Scale Registers-TPS0, TP1, TPS2,
 of the external address with the 6 extension bits of the PCI
 External Address Pointer.                                         25   TP3 (R/W)
                                                                          See FIG. 114.
 3.3.1 DMA Registers
 3.3.1.1 Source Byte Address Register-SAR (R/W)                         4.1.2.3 Timer Counters TCO, TC1, TC2, TC3 (R/W)
                                                                          See FIG. 115.
   This address provides up to 64 MB addressing capability.             4.1.3 Memory Map
 Actual implementation may be leSS.                                       See FIG. 116.
   See FIG 107.
 3.3.1.2. Destination Byte Address Register-DAR (R/W)                                          5. Miscellaneous
    This address provides up to 64 MB addressing capability.            5.1 Peripheral connectivity
 Actual implementation may be less.                                        The peripheral interface units are the media links of the
   See FIG. 108.                                                        Unified Media Processor. They input and output various
 3.3.1.3 Transfer Size Register-TSR (R/W)                          35   media types to the UMP for processing. These units have
   This register Specifies the size of the data transfer in 2-D.        very Specific definitions as to the format and Synchronization
   See FIG. 109.                                                        of the various media types. The units that have been pro
 3.3.1.4 Source and Destination 2-D Warp Factor Register                Vided cover most current popular media interfaces. These
 WARP (R/W)                                                             include the PCI and AGP local bus interfaces for commu
   This register specifies the size of the offset that must be     40   nicating with the host CPU in a PC based system. The Video
 added to the Source and destination addresses to find the              Capture interface is provided for use in Video capture and
 Starting address at each new line for linear memory.                   Video telephony applications, while the Auxiliary Serial/
   See FIG. 110.                                                        Parallel interface may be used for capturing and playing
 3.3.1.5 DMA Command Register-DMAC (R/W)                                back telephone conversations or providing CD quality Sur
    This is the DMA command register. Writing this register        45   round Sound for games, movies and music. It can also be
 initiates a DMA operation. therefore, it should be written             used for telecommunications, as in Video and audio
 last.                                                                  telephony, by connecting with an Audio/Modem codec. In
    See FIG. 111.                                                       this case, the UMP, concurrently with other types of
 3.4 Memory Map                                                         processing, also performs the modem function. Finally, the
   See FIG. 112.                                                   50   CRT Display interface provides the sync and video signals
                                                                        for displaying true-color gamma-corrected 24 bit RGB
                     4. Event Timer Unit                                images on a high resolution computer monitor or television
 4.1. Overview                                                          Set.
   The Event Timer Unit has been provided to allow syn                     The Unified Media Architecture introduces the concept
 chronization between the various media Streams. This unit         55   that media Streams can be dealt with in a homogeneous and
 has two 32 bit (pipelined) timers, each of which can be split          consistent manner without the need for Specialized archi
 into two 16 bit timers providing a total of up to four 16 bit          tectures. The underlying principle is one of high Speed
 timers that are independently addressable and Settable. The            compute intensive data processing. By dealing with these
 timers are key in maintaining, transporting and processing             various simultaneous media Streams in a homogeneous
 various media Stream packets So that they keep in lock Step       60   manner, Synchronization and interactivity issues are greatly
 with their time stamps and each other. All MPUs, regardless            Simplified, thereby leading to a simple architecture that can
 of the type of media Stream they are processing, be they               operate at a very high Speed.
 audio, Video, graphics, etc., refer to the Event Timer Unit               The underlying principle behind the media interfaces is
 (ETU) to control their processing rate, data fetches, data             that the nature of the interface and its peculiarities is hidden
 writes, etc. This can be done by directly accessing the           65   from Software running on the MPUs. All communication
 memory site of the ETU or through a system of interrupts               between the MMU and the Interfaces is at the system clock.
 and interrupt handling routines.                                       The interfaces fifo the data internally and process the data at
Case 2:20-cv-08916 Document 1-1 Filed 09/29/20 Page 94 of 94 Page ID #:127


                                                    US 6,289,434 B1
                             SS                                                                       S6
 their own clock Speeds. All communication between the                     an arithmetic unit having a data input coupled to the
 interfaces and the MMU is through memory reads and                           media processing unit input/output, an instruction
 writes. This is possible Since all peripherals are memory                    input coupled to the media processing unit input/
 mapped.                                                                      output, and a data output coupled to the media
 5.2 Event Timing                                                             processing unit input/output;
    The Event Timer Unit has been provided to allow syn                    an arithmetic logic unit having a data input coupled to
 chronization between the various media Streams. This unit                    the media processing unit input/output, an instruc
 has two 32 bit (pipelined) timers, each of which can be split                tion input coupled to the media processing unit
 into two 16 bit timers providing a total of up to four 16 bit                input/output, and a data output coupled to the media
 timers that are independently addressable and Settable. The     1O           processing unit input/output, capable of operating
 timers are key in maintaining, transporting and processing                   concurrently with at least one Selected from the
 various media Stream packets So that they keep in lock Step                  multiplier and arithmetic unit; and
 with their time stamps and each other. All MPUs, regardless               a bit manipulation unit having a data input coupled to
 of the type of media Stream they are processing, be they                     the media processing unit input/output, an instruc
 audio, Video, graphics, etc., refer to the Event Timer Unit     15           tion input coupled to the media processing unit
 (ETU) to control their processing rate, data fetches, data                   input/output, and a data output coupled to the media
 writes, etc. This can be done by directly accessing the                      processing unit input/output, capable of operating
 memory site of the ETU or through a system of interrupts                     concurrently with the arithmetic logic unit and at
 and interrupt handling routines.                                             least one Selected from the multiplier and arithmetic
   I claim:                                                                   unit,
   1. An apparatus for processing data, comprising:                   each of the plurality of media processors for performing at
   an addressable memory for Storing the data, and a plu              least one operation, Simultaneously with the performance of
      rality of instructions, and having a plurality of input/        other operations by other media processing units, each
      outputs, each Said input/output for providing and               operation comprising:
      receiving at least one Selected from the data and the      25
      instructions,                                                      receiving at the media processor input/output an instruc
   a plurality of media processing units, each media pro                    tion from the memory;
     cessing unit having an input/output coupled to at least             receiving at the media processor input/output data from
     one of the addressable memory input/outputs and com                    the memory;
     prising:                                                            processing the data responsive to the instruction received
     a multiplier having a data input coupled to the media                  to produce at least one result, and
        processing unit input/output, an instruction input               providing at least one of the at least one result at the media
        coupled to the media processing unit input/output,                  processor input/output.
        and a data output coupled to the media processing
        unit input/output;                                                                    k   k   k    k   k
